Exhibit 10.1

 

EXECUTION COPY

 

 

 

 

 

 

 

PURCHASE AGREEMENT

BY AND AMONG

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.,

TRUMP ENTERTAINMENT RESORTS, INC.,

BNAC, INC.

and

DONALD J. TRUMP

 

DATED AS OF AUGUST 3, 2009

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page



ARTICLE I.

DEFINITIONS; INTERPRETATION

3

 

Section 1.1.

Definitions

3

 

Section 1.2.

Interpretation.

12

ARTICLE II.

CONTRIBUTIONS; ISSUANCES OF SECURITIES

12

Section 2.1.

Contributions; Issuance of Partnership Interests and TER Shares. 12

 

Section 2.2.

Closings.

13

 

Section 2.3.

First Closing Deliveries.

14

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF TER AND PARTNERSHIP

18

 

Section 3.1.

Organization.

18

Section 3.2.

Authority; No Conflict; Required Filings and Consents. 19

 

Section 3.3.

Partners and Partnership Interests

20

 

Section 3.4.

Financial Reports and SEC Documents.

20

 

Section 3.5.

Litigation

21

 

Section 3.6.

Compliance with Laws; Permits.

21

 

Section 3.7.

Absence of Certain Changes

22

 

Section 3.8.

Contracts

22

 

Section 3.9.

Tax Matters

22

 

Section 3.10.

Environmental Matters

23

 

Section 3.11.

Brokers and Finders

23

 

Section 3.12.

Insurance

24

 

Section 3.13.

Bankruptcy Notices

24

 

Section 3.14.

Condition of Certain Tangible Assets

24

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE NEW PARTNERS

24

 

Section 4.1.

Authority

24

 

Section 4.2.

No Conflict

24

 

Section 4.3.

Investment Representations.

25

 

Section 4.4.

Sufficient Funds

26

 

Section 4.5.

Brokers and Finders

26

ARTICLE V.

COVENANTS

26

 

Section 5.1.

Conduct of Business

26

 

Section 5.2.

Certain Notices

28

 

Section 5.3.

Governmental Approvals.

28

 

Section 5.4.

Hart-Scott-Rodino Filing

30

 

Section 5.5.

Bankruptcy; Restructuring.

30

 

Section 5.6.

Publicity

32

 

Section 5.7.

Access to Records

32

 

i

 

--------------------------------------------------------------------------------



 

Section 5.8.

Changes to Certain Transaction Documents

33

 

Section 5.9.

Further Assurances and Actions.

33

 

Section 5.10.

Affiliate Transactions

33

 

Section 5.11.

Set Off

33

 

Section 5.12.

Interim Closing of the Books

34

 

Section 5.13.

Actions between First and Second Closing

34

ARTICLE VI.

CONDITIONS TO EACH CLOSING

34

Section 6.1.

Conditions to Each Party’s Obligation to Effect the First Closing 34

Section 6.2.

Additional Conditions to Obligation of the Partnership to Effect the First
Closing 35

Section 6.3.

Additional Conditions to Obligation of the New Partners to Effect the First
Closing 36

Section 6.4.

Additional Conditions to Obligation of Trump to Effect the First Closing 37

Section 6.5.

Additional Conditions to Obligation of BNAC to Effect the First Closing 38

Section 6.6.

The Second Closing Date 38

 

Section 6.7.

Failure to Execute and Deliver Certain Agreements

38

ARTICLE VII.

TERMINATION

39

 

Section 7.1.

Termination

39

 

Section 7.2.

Effect of Termination

41

ARTICLE VIII.

MISCELLANEOUS

42

 

Section 8.1.

Non-Survival

42

 

Section 8.2.

Notices

42

 

Section 8.3.

Counterparts

43

 

Section 8.4.

Headings

43

 

Section 8.5.

Amendment

43

 

Section 8.6.

Extension; Waiver

44

 

Section 8.7.

Severability

44

 

Section 8.8.

Entire Agreement; No Third Party Beneficiaries

44

 

Section 8.9.

Governing Law

44

 

Section 8.10.

Assignment; Successors

44

 

Section 8.11.

Election of Remedies

44

 

Section 8.12.

Submission to Jurisdiction

45

 

Section 8.13.

Waiver of Jury Trial

45

 

Section 8.14.

Specific Performance

45

 

 

ii

 

--------------------------------------------------------------------------------



SCHEDULES:

Schedule I

Partnership Interests to be Outstanding Immediately After First Closing

Schedule II

Partnership Interests to be Outstanding Immediately After Second Closing

Schedule 5.1

Conduct of Business

Schedule 5.3(c)

Gaming Application

 

EXHIBITS:

Exhibit A

Form of Bankruptcy Plan

Exhibit B

Form of Escrow Agreement

Exhibit C

Partnership Subsidiaries

Exhibit D

Form of Bankruptcy Plan

Exhibit E

Form of Disclosure Statement

Exhibit F

Form of Closing of Books Certificate

DISCLOSURE SCHEDULES:

Schedule 3.3

Partners and Partnership Interests

Schedule 3.8

Contracts

Schedule 3.9

Tax Matters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

iii

 

--------------------------------------------------------------------------------








PURCHASE AGREEMENT

PURCHASE AGREEMENT, dated as of August 3, 2009 (this “Agreement”), by and among
Trump Entertainment Resorts Holdings, L.P., a Delaware limited partnership (the
“Partnership”), Trump Entertainment Resorts, Inc., a Delaware corporation and
the current sole general partner of the Partnership (“TER”), BNAC, Inc., a Texas
corporation (“BNAC”), and Donald J. Trump (“Trump” and, together with BNAC, the
“New Partners”).

R E C I T A L S:

WHEREAS, over the last seven months the Partnership and certain of its
Affiliates (collectively, the “Debtors”) have engaged in extensive restructuring
negotiations with an ad hoc committee whose members hold over 74% of the 8.5%
Senior Secured Notes due 2015 issued by the Partnership, Beal Bank, as agent and
lender with respect to the Beal Credit Agreement (as defined below), and Trump,
the holder of substantial claims and a holder of equity interests in TER;

WHEREAS, on February 17, 2009, the Debtors filed petitions for relief under
chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the
“Bankruptcy Code”);

WHEREAS, in connection with the restructuring process, the Debtors, through
their representatives and agents, including Lazard Frères & Co. LLC, as their
financial advisor (the “Financial Advisor”), engaged in an extensive sale
process through which potential acquirors of and investors in the Debtors were
contacted and solicited to submit proposals to acquire and/or invest in the
Debtors;

WHEREAS, in connection with such sale process, proposals to acquire and/or
invest in the Debtors were submitted by potential acquirors and investors,
including the New Partners;

WHEREAS, after extensive negotiations and discussions between representatives of
the Debtors and such potential acquirors and investors and careful consideration
by TER’s Board of Directors, such Board of Directors determined that the New
Partners’ proposal was the most attractive of the submitted proposals and
instructed representatives of the Debtors to pursue a transaction with the New
Partners substantially on the terms outlined in such proposal;

WHEREAS, the Debtors and the New Partners have engaged in extensive arms length
negotiations and discussions with respect to the final terms and conditions upon
which the New Partners would engage in a transaction with the Debtors, which
terms and conditions are set forth in this Agreement;

WHEREAS, Beal Bank is the collateral agent, administrative agent and lender, and
Beal Bank Nevada is a lender, under that certain Credit Agreement, dated as of
December 21, 2007, among the Partnership, TER, Beal Bank, Beal Bank Nevada and
certain other parties named therein, as amended on December 21, 2007, May 29,
2008 and October 28, 2008, pursuant to which, among other things, the lenders
thereunder provided the Partnership with a first lien credit facility (the “Beal
Credit Agreement”);

 

--------------------------------------------------------------------------------



WHEREAS, Trump has certain interests in, and with respect to, and claims
against, the Debtors;

WHEREAS, in connection with the Bankruptcy Case, and in furtherance of the
transactions contemplated by this Agreement, TER will file the Bankruptcy Plan
(as hereinafter defined) with the Bankruptcy Court (as hereinafter defined);

WHEREAS, on the date hereof, the lenders under the Beal Credit Agreement have
entered into a letter agreement (the “Commitment Letter”) with the Partnership,
pursuant to which, upon the satisfaction of the terms and conditions set forth
in the Commitment Letter, such lenders will enter into an amended and restated
Beal Credit Agreement with the Partnership substantially in the form attached to
such Commitment Letter (the “Amended Beal Credit Agreement”);

WHEREAS, in addition to being the sole general partner of the Partnership, TER
is currently a limited partner of the Partnership and, pursuant to the
Bankruptcy Plan and on the terms and subject to the conditions set forth herein,
among other things, (i) all of the outstanding capital stock and other equity
interests of TER will be cancelled and extinguished, and thereby no longer
outstanding, (ii) Trump will make a capital contribution, directly or
indirectly, to TER (the “Trump Stock Contribution”) consisting of cash in the
amount of $900,000 in exchange for which capital stock of TER will be issued to
Trump and/or Persons designated by Trump such that Trump will beneficially own
all of the issued and outstanding capital stock of TER, and (iii) TER, as so
beneficially owned by Trump, will cease to be the general partner of the
Partnership as of the Second Closing Date but will continue to be a limited
partner of the Partnership;

WHEREAS, in connection with the Bankruptcy Plan, on the terms and subject to the
conditions set forth herein, at the First Closing (as hereinafter defined),
Trump, through TER, TCI 2 (as hereinafter defined), and Ace (as hereinafter
defined), will make capital contributions (collectively, the “First Trump
Contribution”) to the Partnership consisting of cash in the amount of
$1,000,000;

WHEREAS, in connection with the Bankruptcy Plan, on the terms and subject to the
conditions set forth herein, at the Second Closing (as hereinafter defined), (i)
BNAC, through Newco (as hereinafter defined) and New GP (as hereinafter
defined), will make a capital contribution (the “BNAC Contribution”) to the
Partnership consisting of cash in the amount of $50,010,000, and (ii) Trump,
directly and through Newco and New GP, will make a capital contribution (the
“Second Trump Contribution”, and together with the First Trump Contribution and
the BNAC Contribution, the “Contributions”) to the Partnership consisting of
cash in the amount of $48,990,000; and

WHEREAS, in consideration for the Contributions, on the terms and subject to the
conditions set forth herein, the Partnership will issue Partnership Interests to
Newco, New GP and Trump, and the Partnership Interests held by TER, TCI 2, and
Ace will be adjusted, all as set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, and for other

 

2

 

--------------------------------------------------------------------------------



good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, hereby
agree as follows:

ARTICLE I.

 

DEFINITIONS; INTERPRETATION

Section 1.1      Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the respective meanings set forth below:

“Ace” shall mean Ace Entertainment Holdings Inc., a New Jersey corporation
(formerly known as Trump Casinos, Inc.).

“Ace Contribution” shall mean $100,000 of cash to be contributed by Ace to the
Partnership.

“Adverse Permit Effect” shall have the meaning set forth in Section 3.6(a).

“Affiliate” shall mean, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person. For the
purposes of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” shall have the meaning set forth in the preamble hereto.

“Amended Beal Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Amended Partnership Agreement” shall mean a Fifth Amended and Restated
Agreement of Limited Partnership which, subject to Section 5.8 of this
Agreement, shall be in such form, and shall contain such terms and conditions,
as shall have been mutually agreed to by BNAC and Trump.

“Amended Services Agreement” shall mean an Amended and Restated Services
Agreement which, subject to Section 5.8 of this Agreement, shall be in such
form, and shall contain such terms and conditions, as shall have been mutually
agreed to by BNAC and Trump.

“Amended Trademark License Agreement” shall mean a Second Amended and Restated
Trademark License Agreement which, subject to Section 5.8 of this Agreement,
shall be in such form, and shall contain such terms and conditions, as shall
have been mutually agreed to by BNAC and Trump.

“Amended Trademark Security Agreement” shall mean a Second Amended and Restated
Trademark Security Agreement which, subject to Section 5.8 of this Agreement,
shall be in such form, and shall contain such terms and conditions, as shall
have been mutually agreed to by BNAC and Trump.

 

3

 

--------------------------------------------------------------------------------



“Approval Motions” shall have the meaning set forth in Section 5.5(a).

“Authorization” shall mean any approval, authorization, certificate, concession,
consent, exemption, franchise, grant of authority, license, order, permission,
permit, qualification, ratification, registration, waiver or variance, of or
from any Governmental Entity or required by or available under any Law.

“Bankruptcy Case” shall mean the jointly administered cases under chapter 11 of
the Bankruptcy Code, commenced by the Debtors on February 17, 2009, in the
Bankruptcy Court and styled In re TCI 2 Holdings, LLC, et al., No. 09-13654
(JHW).

“Bankruptcy Code” shall have the meaning set forth in the recitals hereto.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
District of New Jersey, or any other court exercising competent jurisdiction
over the Bankruptcy Case or any proceeding therein.

“Bankruptcy Plan” shall mean the chapter 11 plan of reorganization attached as
Exhibit A hereto, as the same may be modified, amended or supplemented from time
to time with the approval of each New Partner (except that no such approval
shall be required for technical or immaterial changes that do not adversely
affect any New Partner or any of its Affiliates or any of the New Partners’
respective rights, or any of the respective benefits that are to be derived by
any of the New Partners, under any of the Transaction Documents), together with
any and all Contracts, schedules, exhibits, certificates, orders and other
documents and instruments prepared in connection therewith.

“Beal Credit Agreement” shall have the meaning set forth in the recitals hereto.

“BNAC” shall have the meaning set forth in the preamble hereto.

“BNAC Contribution” shall have the meaning set forth in the recitals hereto.

“BNAC GP Contribution” shall mean $500,100 of cash to be contributed, directly
or indirectly, by BNAC to New GP.

“BNAC Newco Contribution” shall mean $49,509,900 of cash to be contributed,
directly or indirectly, by BNAC to Newco.

“Business Day” shall mean any day other than a Saturday or Sunday which is not a
day on which banking institutions in New York City are authorized or obligated
by Law or executive order to close.

“Claim” shall mean a claim (as defined in section 101(5) of the Bankruptcy Code)
against a Debtor.

“Coastal Litigation” shall mean the litigation captioned Trump Hotels & Casino
Resorts Development Company, LLC v. Richard T. Fields, et al., Case No. 04-20291
CACE (19), filed in the Circuit Court of the 17th Judicial Circuit in and for
Broward County, Florida, and any claims or counterclaims thereunder or related
thereto.

 

4

 

--------------------------------------------------------------------------------



“Commitment Letter” shall have the meaning set forth in the recitals hereto.

“Confirmation Date” shall mean the date on which the Clerk of the Bankruptcy
Court enters the Confirmation Order.

“Confirmation Hearing” shall mean a hearing to be held by the Bankruptcy Court
regarding confirmation of the Bankruptcy Plan, as such hearing may be adjourned
or continued from time to time.

“Confirmation Order” shall mean the order confirming the Bankruptcy Plan
pursuant to section 1129 of the Bankruptcy Code.

“Confirmation Order Deadline” shall have the meaning set forth in Section
7.1(b).

“Contract” shall mean, with respect to any Person, any agreement, arrangement or
obligation, whether written or oral, including any commitment, mortgage,
instrument, indenture, note, bond, loan, guarantee, lease, sublease, license,
contract, deed of trust, option agreement, right of first refusal, security
agreement, development agreement, operating agreement, management agreement,
service agreement, partnership agreement, joint venture agreement, limited
liability agreement, put/call arrangement, purchase, or sale or merger
agreement, in each case that is binding on such Person under applicable Law,
including any amendments or modifications thereto and restatements thereof.

“Contributions” shall have the meaning set forth in the recitals hereto.

“Cure Costs” shall mean, with respect to any Executory Contract, the costs and
expenses payable under section 365 of the Bankruptcy Code in connection with the
assumption and/or assignment of such Executory Contract.

“Debtors” shall have the meaning set forth in the recitals hereto.

“Disclosure Schedule” shall mean the disclosure schedules delivered by the
Partnership to the New Partners concurrently with the execution of this
Agreement.

“Disclosure Statement” shall have the meaning set forth in Section 5.5(a).

“Effective Date” shall mean the first Business Day on or after the Confirmation
Date which is (i) followed immediately and consecutively by a Business Day and
(ii) on which all conditions to the effectiveness of the Bankruptcy Plan, other
than the consummation of the Contributions under this Agreement, have been
satisfied or waived.

“Encumbrance” shall mean, with respect to any asset, security or property, any
security interest, pledge, mortgage, deed of trust, lien (including
environmental and tax liens), charge, encumbrance, adverse claim, right of first
refusal, restriction on use or option, in each case, in respect of such asset,
security or property; provided, that, with respect to securities, “Encumbrances”
shall exclude limitations on transfer imposed by Gaming Laws.

 

5

 

--------------------------------------------------------------------------------



“Environmental Law” shall mean any Law relating to the protection of the
environment or natural resources or the handling, use, storage, transport,
disposal or Release of any Hazardous Substances.

“Environmental Liabilities” shall have the meaning set forth in Section 3.10.

“Equipment” shall mean machinery and other equipment, including all motor
vehicles.

“Escrow Agent” shall have the meaning set forth in the Escrow Agreement.

“Escrow Agreement” shall mean an Escrow Agreement, substantially in the form
attached as Exhibit B hereto, and with such other and additional terms thereof
as shall have been mutually agreed to by BNAC, Trump and the Partnership.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, including the rules and regulations promulgated thereunder.

“Exclusivity Period” shall have the meaning set forth in Section 5.5(b).

“Executory Contract” shall have the meaning set forth in Section 5.5(b).

“Existing Partnership Agreement” shall mean the Fourth Amended and Restated
Agreement of Limited Partnership of Trump Entertainment Resorts Holdings, L.P.,
dated May 20, 2005, as amended on February 16, 2009.

“Facility” shall mean any building, plant, structure or other improvement
(including (a) the roof, foundation, load-bearing walls and other structural
elements, (b) heating, ventilation, air conditioning, mechanical, electrical,
plumbing, fire protection, security and surveillance, telecommunications,
computer, wiring and cable installations and other building systems),
(c) fixtures, (d) except for such items that are addressed in Section 3.10,
environmental control, remediation and abatement facilities, equipment and
systems, (e) sewer, storm and waste water systems, (f) irrigation and other
water distribution systems, and (g) parking facilities) located on any Real
Property.

“Final Order” shall mean an order, ruling or judgment that (a) is in full force
and effect, (b) is not stayed, and (c) is no longer subject to review, reversal,
modification or amendment, by appeal or writ of certiorari; provided, however,
that the possibility that a motion under Rule 50 or 60 of the Federal Rules of
Civil Procedure, or any analogous rule under the Federal Rules of Civil
Procedure or Bankruptcy Rules, may be filed relating to such order, ruling or
judgment shall not cause such order, ruling or judgment not to be a Final Order.

“Financial Advisor” shall have the meaning set forth in the recitals hereto.

“First Closing” shall have the meaning set forth in Section 2.2(a).

“First Closing Date” shall have the meaning set forth in Section 2.2(a).

“First Trump Contribution” shall have the meaning set forth in the recitals
hereto.

 

6

 

--------------------------------------------------------------------------------



“GAAP” shall mean generally accepted accounting principles used in the United
States.

“Gaming Activities” shall mean the business of owning, operating or managing a
casino or similar gaming facility in which the principal business activity is
the taking or receiving of bets or wagers upon the results of games of chance or
skill.

“Gaming Authority” shall mean any Governmental Entity that is directly
responsible for the licensing or granting of permit authority for, or otherwise
exercises direct legal or regulatory oversight with respect to, Gaming
Activities conducted in the United States, including (a) the New Jersey Casino
Control Commission, and (b) the New Jersey Division of Gaming Enforcement.

“Gaming Law” shall mean any Law governing or regulating Gaming Activities,
including, without limitation, the New Jersey Casino Control Act and the rules
and regulations promulgated thereunder.

“Gaming License” shall mean any Governmental Approval required in order to
conduct Gaming Activities under any Gaming Law issued by any Gaming Authority.

“Governmental Approvals” shall mean, with respect to any Person, all Gaming
Licenses, Liquor Licenses, approvals from financial institution regulatory
authorities and any other permit, license, certificate, franchise, concession,
finding of suitability, exemption, entitlement, approval, consent, ratification,
permission, clearance, confirmation, waiver, certification, filing, designation,
rating, registration, qualification, authorization or order that is issued or
granted to such Person by any Governmental Entity in connection with the
operation of such Person’s business.

“Governmental Entity” shall mean any foreign, domestic or supranational
governmental (executive, legislative or judicial), tribal, administrative,
regulatory, police, quasi-governmental entity, military or taxing authority with
competent jurisdiction.

“Governmental Order” shall mean any order, writ, judgment, stay, injunction,
decree or award entered by or with any Governmental Entity.

“Hazardous Substance” shall mean any substance defined as “hazardous” or “toxic”
or any other term of similar import under any Environmental Laws.

“HSR Act” shall mean the Hart-Scott Rodino Antitrust Improvements Act of 1976,
as amended from time to time, including the rules and regulations promulgated
thereunder.

“Knowledge” shall mean, with respect to the Partnership, the actual knowledge,
after due and diligent inquiry, of Mark Juliano, John Burke, Robert Pickus,
Rosalind Krause, James Rigot, or Mark Sachais.

“Laws” shall mean all laws, statutes, ordinances, decrees, rules, regulations,
orders, injunctions or judgments of the United States, any foreign country or
any domestic or foreign state, county, city, province or other political
subdivision or of any Governmental Entity, including, without limitation, Gaming
Laws.

 

7

 

--------------------------------------------------------------------------------



“Liability” shall mean any liability or obligation of whatever kind or nature,
whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due.

“Liquor Licenses” shall mean all those certain “off sale,” “portable bar” and
other alcoholic beverage licenses issued by any Governmental Entity or Gaming
Authority pursuant to which the sale of alcoholic beverages is permitted in the
gaming space, simulcast facilities, restaurants, bars, function rooms and guest
rooms of hotels or related properties (including casino, gambling or gaming
facilities such as the Partnership Gaming Facilities).

“Material Adverse Effect” shall mean any one or more changes, events or effects
that has, or would reasonably be likely to have or result in, a material adverse
effect on the business, assets, financial condition or results of operations of
the Partnership and the Partnership Subsidiaries, taken as a whole, or on the
ability of TER, the Partnership or the Partnership Subsidiaries to consummate
the Restructuring or perform their obligations under this Agreement, in each
case except for any such change, event or effect (a) resulting from general
economic or business conditions in the United States (except to the extent such
change, event or effect has a significantly disproportionate adverse effect on
the Partnership as compared to other similarly situated businesses); (b)
affecting companies in the gaming industry generally in the United States or
such industry in Atlantic City, New Jersey (except to the extent such change,
event or effect has a significantly disproportionate adverse effect on the
Partnership as compared to other similarly situated businesses); (c) resulting
from any changes in any applicable law, or in generally accepted accounting
principles, which take effect after the date hereof; (d) resulting from the
announcement or performance of this Agreement or the transactions contemplated
hereby, including by reason of the identity of the New Partners or communication
by a New Partner or its affiliates of its plans or intentions regarding the
operation of the Partnership’s business; (e) resulting from any act or omission
of the Partnership taken with the prior written consent of each of the New
Partners; (f) resulting from the filing of the Bankruptcy Case; or (g) resulting
from acts of war or terrorism (except to the extent such change, event or effect
has a significantly disproportionate adverse effect on the Partnership as
compared to other similarly situated businesses). For the avoidance of doubt,
references to the Partnership in this definition shall mean the Partnership and
the Partnership Subsidiaries taken as a whole.

“New GP” shall mean a Nevada limited liability company to be formed, or caused
to be formed, by BNAC and Trump prior to the First Closing Date for the purpose
of serving as the new general partner of the Partnership on and after the Second
Closing Date, (a) 50.01% of the beneficial ownership of which shall be held,
directly or indirectly, by BNAC, and (b) 49.99% of the beneficial ownership of
which shall be held, directly or indirectly, by Trump.

“New GP Contribution” shall mean a capital contribution by New GP to the
Partnership of cash in the amount of $1,000,000.

“New GP Operating Agreement” shall mean the Limited Liability Company Operating
Agreement of New GP which, subject to Section 5.8 of this Agreement, shall be in
such form, and shall contain such terms and conditions, as shall have been
mutually agreed to by BNAC and Trump.

“New Partners” shall have the meaning set forth in the preamble hereto.

 

8

 

--------------------------------------------------------------------------------



“Newco” shall mean a Nevada limited liability company to be formed, or caused to
be formed, by BNAC and Trump prior to the First Closing Date for the purpose of
holding Partnership Interests as provided herein, (a) 79% of the beneficial
ownership of which shall be held, directly or indirectly, by BNAC, and (b) 21%
of the beneficial ownership of which shall be held, directly or indirectly, by
Trump. .

“Newco Contribution” shall mean $62,670,759 of cash to be contributed by Newco
to the Partnership.

“Newco Operating Agreement” shall mean the Limited Liability Company Operating
Agreement of Newco which, subject to Section 5.8 of this Agreement, shall be in
such form, and shall contain such terms and conditions, as shall have been
mutually agreed to by BNAC and Trump.

“Ordinary Course of Business” shall mean any action taken by any of the
Partnership Entities that (a) is consistent with the past practices of such
entity, (b) is taken in the ordinary course of the normal day-to-day operations
of such entity, and (c) does not, and would not reasonably be expected to,
require approval of the Bankruptcy Court pursuant to section 363 of the
Bankruptcy Code.

“Outside Date” shall have the meaning set forth in Section 7.1(d)(i).

“Partnership” shall have the meaning set forth in the preamble hereto.

“Partnership Confirmation Order Deadline” shall have the meaning set forth in
Section 7.1(c).

“Partnership Contract” shall have the meaning set forth in Section 3.8.

“Partnership Entities” shall mean the Partnership, each Partnership Subsidiary,
TER, and TCI 2.

“Partnership Gaming Facilities” shall mean, collectively, (a) the Trump Taj
Mahal Casino Resort, (b) the Trump Plaza Hotel and Casino, and (c) the Trump
Marina Hotel Casino.

“Partnership Interests” shall mean the partnership interests of a partner in the
Partnership.

“Partnership Permits” shall have the meaning set forth in Section 3.6(a).

“Partnership Subsidiary” shall mean any Subsidiary of the Partnership set forth
on Exhibit C attached hereto.

“Permits” shall have the meaning set forth in Section 3.6(a).

“Person” shall mean a natural person, partnership (general or limited),
corporation, limited liability company, business trust, joint stock company,
trust, business association, unincorporated association, joint venture,
Governmental Entity or other entity or organization.

“Petition Date” shall mean February 17, 2009.

 

9

 

--------------------------------------------------------------------------------



“Plan Filing Date” shall have the meaning set forth in Section 5.5(c).

“Post-Confirmation Liquidated Damages Amount” shall have the meaning set forth
in Section 7.2.

“Pre-Confirmation Liquidated Damages Amount” shall have the meaning set forth in
Section 7.2.

“Proceeding” shall mean any action, claim, audit or other inquiry, hearing,
investigation, suit or other charge or proceeding (whether civil, criminal,
administrative, investigative, formal or informal) by or before any Governmental
Entity or before an arbitrator or arbitral body or mediator.

“Real Property” shall mean all real property or interests in real property owned
or leased by any Partnership Entity.

“Rejected Contracts” shall have the meaning set forth in Section 5.5(c).

“Rejection Claim” shall mean, with respect to an Executory Contract, any Claim
arising out of the termination of such Executory Contract or the rejection of
such Executory Contract under section 365 of the Bankruptcy Code, in each case
assuming such termination or rejection occurred as of the earlier of (a) the
date on which such Executory Contract is terminated or rejected or (b) the First
Closing Date.

“Rejection List” shall have the meaning set forth in Section 5.5(c).

“Release” shall mean any releasing, spilling, leaking, discharging, disposing
of, pumping, pouring, emitting, emptying, injecting, leaching, dumping or
allowing to escape in violation of any Environmental Law.

“Required Contracts” shall have the meaning set forth in Section 5.5(c).

“Restructuring” shall have the meaning set forth in Section 5.5(d).

“Second Closing” shall have the meaning set forth in Section 2.2(b).

“Second Closing Date” shall have the meaning set forth in Section 2.2(b).

“Second Trump Contribution” shall have the meaning set forth in the recitals
hereto.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, including the rules and regulations promulgated thereunder.

“SEC” shall mean the United States Securities and Exchange Commission.

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, business association or other Person of which
such Person owns, directly or indirectly, rights with respect to, securities or
other interests having the power to elect a

 

10

 

--------------------------------------------------------------------------------



majority of such Person’s board of directors or analogous or similar governing
body of such Person.

“Taxes” shall mean any and all federal, state, provincial, local, foreign and
other taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto), including (a) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(b) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, capital stock, license, branch, payroll, estimated,
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties.

“Tax Code” shall mean the Internal Revenue Code of 1986, as amended.

“Tax Matters Agreement” shall mean that certain Agreement Regarding Tax Matters
which, subject to Section 5.8 of this Agreement, shall be in such form, and
shall contain such terms and conditions, as shall have been mutually agreed to
by BNAC and Trump.

“Tax Returns” shall mean any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements required to be supplied to a taxing authority in connection with
Taxes, including any schedule or attachment thereto or amendment thereof.

“TCI 2” shall mean TCI 2 Holdings, LLC, a Delaware limited liability company.

“TCI 2 Contribution” shall mean $100,000 of cash to be contributed by TCI 2 to
the Partnership.

“TER” shall have the meaning set forth in the recitals hereto.

“TER Contribution” shall mean $800,000 of cash to be contributed by TER to the
Partnership.

“TER SEC Documents” shall have the meaning set forth in Section 3.4(a).

“TER Shares” shall have the meaning set forth in Section 2.1(a)(i).

“Transaction Documents” shall mean, collectively, this Agreement, the Amended
Services Agreement, the Amended Partnership Agreement, the Amended Trademark
License Agreement, the Amended Trademark Security Agreement, the Value
Enhancement Agreement, the Tax Matters Agreement, the New GP Operating
Agreement, and the Newco Operating Agreement.

“Trump” shall have the meaning set forth in the preamble hereto.

“Trump Direct Contribution” shall mean $35,329,241 of cash to be contributed by
Trump to the Partnership.

 

11

 

--------------------------------------------------------------------------------



“Trump GP Contribution” shall mean $499,900 of cash to be contributed by Trump,
directly or indirectly, to New GP.

“Trump Newco Contribution” shall mean $13,160,859 of cash to be contributed by
Trump to Newco.

“Trump Stock Contribution” shall have the meaning set forth in the recitals
hereto.

“Value Enhancement Agreement” shall mean a Value Enhancement Agreement which,
subject to Section 5.8 of this Agreement, shall be in such form, and shall
contain such terms and conditions, as shall have been mutually agreed to by BNAC
and Trump.

 

Section 1.2

Interpretation.

(a)          When a reference is made in this Agreement to a section, article,
paragraph, exhibit or schedule, such reference shall be to a section, article,
paragraph, exhibit or schedule of this Agreement, unless otherwise clearly
indicated to the contrary.

(b)          Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(c)          The words “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement.

(d)          The meaning assigned to each term defined herein shall be equally
applicable to both the singular and plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.

(e)          A reference to any party to this Agreement or any other agreement
or documents shall include such party’s successors and permitted assigns.

(f)          A reference to any legislation or to any provision of any
legislation shall include any amendment to, and any modification or reenactment
thereof, any legislative provision substituted therefor and all regulations and
statutory instruments issued thereunder or pursuant thereto.

(g)          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any such party by virtue of the authorship of any
provisions of this Agreement.

ARTICLE II.

 

CONTRIBUTIONS; ISSUANCES OF SECURITIES

 

Section 2.1

Contributions; Issuance of Partnership Interests and TER Shares.

 

12

 

--------------------------------------------------------------------------------



(a)          On and subject to the terms and conditions contained in this
Agreement, at the First Closing:

(i)          Trump will contribute, directly or indirectly, the Trump Stock
Contribution to TER by wire transfer of immediately available funds and, in
exchange therefor, TER will issue to Trump and/or Persons designated by Trump
one hundred (100) newly issued shares (the “TER Shares”) of its common stock
such that, immediately after the First Closing, Trump will beneficially own all
of the issued and outstanding capital stock of TER;

(ii)          TER will contribute an amount equal to the TCI 2 Contribution to
TCI 2 by wire transfer of immediately available funds;

(iii)          Trump will contribute, directly or indirectly, an amount equal to
the Ace Contribution to Ace by wire transfer of immediately available funds; and

(iv)          (A) Trump will cause Ace to contribute an amount equal to the Ace
Contribution to the Partnership by wire transfer of immediately available funds,
(B) TER will contribute an amount equal to the TER Contribution to the
Partnership by wire transfer of immediately available funds, and (C) TER will
cause TCI 2 to contribute an amount equal to the TCI 2 Contribution to the
Partnership by wire transfer of immediately available funds, and as a result of
the contributions set forth in the immediately preceding clauses (A), (B) and
(C), the Partnership Interests of TER, TCI 2, and Ace shall be adjusted so that
all outstanding Partnership Interests in the Partnership will be owned as set
forth on Schedule I attached hereto immediately after the First Closing.

(b)          On and subject to the terms and conditions contained in this
Agreement, at the Second Closing, (i) BNAC will cause Newco to contribute the
amounts it receives as the BNAC Newco Contribution and Trump Newco Contribution
to the Partnership by wire transfer of immediately available funds, (ii) Trump
will contribute an amount equal to the Trump Direct Contribution to the
Partnership by wire transfer of immediately available funds, and (iii) BNAC and
Trump jointly will cause New GP to contribute an amount equal to the New GP
Contribution to the Partnership by wire transfer of immediately available funds,
and, in exchange for the contributions set forth in the immediately preceding
clauses (i), (ii) and (iii), the Partnership shall issue to Newco, Trump and New
GP, free and clear of any and all Encumbrances (other than any Encumbrances
specifically set forth in the Amended Partnership Agreement), Partnership
Interests as set forth on Schedule II attached hereto, and the Partnership
Interests of TER, TCI 2, and Ace shall be adjusted as set forth on Schedule II.
All outstanding Partnership Interests in the Partnership will be owned as set
forth on Schedule II attached hereto immediately after the Second Closing.

 

Section 2.2

Closings.

(a)           The closing (the “First Closing”) of the consummation of the Trump
Stock Contribution and the First Trump Contribution and the issuance of the TER
Shares, in each case as contemplated by Section 2.1(a), shall take place at the
offices of Willkie Farr & Gallagher LLP, located at 787 Seventh Avenue, New
York, New York 10019, on the Effective Date and

 

13

 

--------------------------------------------------------------------------------



after the consummation of the Restructuring (the “First Closing Date”); provided
that, on such date, the conditions set forth in Sections 6.1, 6.2, 6.3, 6.4 and
6.5 (in the case of Sections 6.4 and 6.5, subject to the provisions of Section
6.7) shall have been satisfied or waived in accordance with their respective
terms (other than those conditions that by their nature are to be satisfied at
the First Closing, but subject to the satisfaction or waiver of such
conditions).
 

(b)           If the First Closing occurs, the closing (the “Second Closing”) of
the consummation of the Newco Contribution, the Trump Direct Contribution and
the New GP Contribution and the issuance of Partnership Interests, in each case
as contemplated by Section 2.1(b), shall take place at the offices of Willkie
Farr & Gallagher LLP, located at 787 Seventh Avenue, New York, New York 10019,
at 9 am New York City time on the first Business Day after the First Closing
Date (the “Second Closing Date”).

 

Section 2.3

First Closing Deliveries.

(a)           The Partnership and TER will deliver, or cause to be delivered, at
the First Closing:

(i)           to each of the New Partners, existence and good standing
certificates (or equivalents thereof) for each of TER and the Partnership,
issued by the Secretary of State of the State of Delaware and of such other
applicable jurisdictions where TER or the Partnership, as applicable, is
qualified or licensed to do business or own, lease or operate property making
such qualification or licensing necessary, and dated as of a date within three
(3) Business Days prior to the First Closing Date;

(ii)           to each of the New Partners, existence and good standing
certificates (or equivalents thereof) for each of the Subsidiaries of TER and
the Partnership, issued by the appropriate Governmental Entities of its
jurisdiction of formation and of such other applicable jurisdictions where such
Subsidiary, as applicable, is qualified or licensed to do business or own, lease
or operate property making such qualification or licensing necessary, and dated
as of a date within three (3) Business Days prior to the First Closing Date;

(iii)           to each of the New Partners, the certificate required to be
delivered pursuant to Section 6.3(c);

(iv)           to each of the New Partners, Ace, TER, and TCI 2, a counterpart
to a cross-receipt, duly executed by the Partnership, evidencing receipt by the
Partnership of the Ace Contribution, the TER Contribution and the TCI 2
Contribution;

(v)           to each of the New Partners, a counterpart to a cross-receipt,
duly executed by TER, evidencing receipt by TER of the Trump Stock Contribution;

(vi)           to each of the New Partners, a certified copy of the Confirmation
Order;

(vii)           to each of the New Partners, a copy of the docket in the
Bankruptcy Case evidencing that, as of the First Closing Date, the Confirmation
Order

 

14

 

--------------------------------------------------------------------------------



has not been appealed, reversed, stayed, modified, amended, enjoined, set aside,
annulled, suspended or vacated;

(viii)           to each of the New Partners, evidence reasonably acceptable to
each of the New Partners that the Restructuring has been consummated;

(ix)           to each of the New Partners, evidence reasonably acceptable to
each of the New Partners of the issuance of the Partnership Interests to be
issued at the First Closing as contemplated by Section 2.1(a);

(x)           to Trump, one or more stock certificates, registered in the name
of the holder(s) thereof designated by Trump, representing the TER Shares;

(xi)           to the Escrow Agent and each of the New Partners, a counterpart
to the Escrow Agreement, duly executed by the Partnership; and

(xii)           to each of the New Partners, a counterpart to the Amended Beal
Credit Agreement, duly executed by the Partnership and each Partnership
Subsidiary that is a party thereto.

(b)           Trump will deliver, or cause to be delivered (for himself and, as
applicable, on behalf of Ace, TER, TCI 2, the Partnership, and/or the
Partnership Subsidiaries), at the First Closing:

(i)          to the Partnership, the certificate required to be delivered
pursuant to Section 6.2(c);

(ii)          (A) to TER, an amount in cash equal to the Trump Stock
Contribution, and (B) to the Partnership, amounts in cash equal to the Ace
Contribution, the TER Contribution, and the TCI 2 Contribution, all as
contemplated by Section 2.1(a);

(iii)          to Newco, an amount in cash equal to the Trump Newco
Contribution, which shall be in exchange for Newco membership interests as set
forth in the Newco Operating Agreement;

(iv)          to New GP, an amount in cash equal to the Trump GP Contribution,
which shall be in exchange for New GP membership interests as set forth in the
New GP Operating Agreement;

(v)          to the Escrow Agent, an amount in cash equal to the Trump Direct
Contribution, which shall be held in, and released from, escrow by the Escrow
Agent and delivered to the Partnership in accordance with the Escrow Agreement;

(vi)          to TER, a counterpart to a cross receipt, duly executed by Trump
(and/or Persons designated by Trump to receive TER Shares), evidencing receipt
by Trump (and/or Persons designated by Trump) of TER Shares received pursuant to
Section 2.1(a);

 

15

 

--------------------------------------------------------------------------------



 

(vii)          to the Partnership, a counterpart to a cross receipt, duly
executed by Ace, TER and TCI acknowledging the adjustment of Partnership
Interests pursuant to Section 2.1(a);

(viii)          to Newco, a counterpart to a cross receipt, duly executed by
Trump (and/or Persons designated by Trump to receive Newco membership
interests), evidencing receipt of Newco membership interests received by Trump
(and/or Persons designated by Trump) pursuant to the Newco Operating Agreement;

(ix)          to New GP, a counterpart to a cross receipt, duly executed by
Trump (and/or Persons designated by Trump to receive New GP membership
interests), evidencing receipt of New GP membership interests received by Trump
(and/or Persons designated by Trump) pursuant to the New GP Operating Agreement;

(x)          to the Escrow Agent, a counterpart to a cross-receipt, duly
executed by the Partnership, evidencing receipt by the Partnership of the Newco
Contribution, the Trump Direct Contribution and the New GP Contribution pursuant
to Section 2.1(b);

(xi)          to the Escrow Agent, a counterpart to a cross-receipt, duly
executed by Trump, evidencing receipt by Trump of the Partnership Interests
received by Trump pursuant to Section 2.1(b);

(xii)          to the Escrow Agent, BNAC, and the Partnership, a counterpart to
the Escrow Agreement, duly executed by Trump;

(xiii)          to BNAC, a counterpart to the Amended Partnership Agreement,
duly executed by each of Trump, Ace, TER and TCI 2;

(xiv)          to the Partnership, a counterpart to the Amended Services
Agreement, duly executed by Trump, the Partnership and TER;

(xv)          to the Partnership, a counterpart to the Amended Trademark License
Agreement, duly executed by Trump, the Partnership, TER and each Partnership
Subsidiary that is a party thereto;

(xvi)          to the Partnership, a counterpart to the Amended Trademark
Security Agreement, duly executed by Trump and the Partnership;

(xvii)          to the Partnership, a counterpart to the Value Enhancement
Agreement, duly executed by the Partnership and, as applicable, Trump and/or
each Affiliate of Trump that is a party thereto;

(xviii)          to BNAC, a counterpart to each of the Newco Operating Agreement
and the New GP Operating Agreement, duly executed by Trump (and/or each Person
designated by Trump to receive membership interests in New GP and/or Newco); and

 

16

 

--------------------------------------------------------------------------------



 

(xix)          to BNAC, a counterpart to the Tax Matters Agreement, duly
executed by Trump.

(c)          BNAC will deliver, or cause to be delivered (for itself and, as
applicable, on behalf of Newco), at the First Closing:

(i)          to the Partnership, the certificate required to be delivered
pursuant to Section 6.2(c);

(ii)          to Newco, an amount in cash equal to the BNAC Newco Contribution,
which shall be in exchange for Newco membership interests as set forth in the
Newco Operating Agreement;

(iii)          to New GP, an amount in cash equal to the BNAC GP Contribution,
which shall be in exchange for New GP membership interests as set forth in the
New GP Operating Agreement;

(iv)          to the Escrow Agent, an amount in cash equal to the Newco
Contribution, which shall be held in, and released from, escrow by the Escrow
Agent and delivered to the Partnership in accordance with the Escrow Agreement;

(v)          to Trump, a counterpart to a cross receipt, duly executed by Newco,
evidencing receipt by Newco of the Trump Newco Contribution;

(vi)          to Newco, a counterpart to a cross receipt, duly executed by BNAC
(and/or Persons designated by BNAC to receive Newco membership interests),
evidencing receipt of Newco membership interests received by BNAC (and/or
Persons designated by Newco) pursuant to the Newco Operating Agreement;

(vii)          to New GP, a counterpart to a cross receipt, duly executed by
BNAC (and/or Persons designated by BNAC to receive New GP membership interests),
evidencing receipt of New GP membership interests received by BNAC (and/or
Persons designated by BNAC) pursuant to the New GP Operating Agreement;

(viii)          to the Escrow Agent, a counterpart to a cross-receipt, duly
executed by Newco, evidencing receipt by Newco of the Partnership Interests
received by Newco pursuant to Section 2.1(b);

(ix)          to the Escrow Agent, the Partnership, and Trump, a counterpart to
the Escrow Agreement, duly executed by BNAC and Newco;

(x)          to Trump and the Partnership, a counterpart to the Amended
Partnership Agreement, duly executed by Newco;

(xi)          to Trump, a counterpart to the Newco Operating Agreement and the
New GP Operating Agreement, duly executed by BNAC (and/or the Persons designated
by BNAC to received membership interests in Newco and/or New GP); and

 

17

 

--------------------------------------------------------------------------------



 

(xii)          to Trump, a counterpart to the Tax Matters Agreement, duly
executed by BNAC.

(d)          BNAC and Trump will jointly cause to be delivered, by or on behalf
of New GP, at the First Closing:

(i)          to the Escrow Agent, an amount in cash equal to the New GP
Contribution, which shall be held in, and released from, escrow by the Escrow
Agent and delivered to the Partnership in accordance with the Escrow Agreement;

(ii)          to each New Partner (and/or Persons designated by a New Partner to
receive membership interests in New GP), a counterpart to a cross-receipt, duly
executed by New GP, evidencing receipt by New GP of the BNAC GP Contribution and
the Trump GP Contribution;

(iii)          to the Escrow Agent, a counterpart to a cross-receipt, duly
executed by New GP, evidencing receipt by New GP of the Partnership Interests
received by New GP pursuant to Section 2.1(b);

(iv)          to the Escrow Agent and the Partnership, a counterpart to the
Escrow Agreement, duly executed by New GP; and

(v)          to each New Partner and the Partnership, a counterpart to the
Amended Partnership Agreement, duly executed by New GP.

ARTICLE III.

 

REPRESENTATIONS AND WARRANTIES OF TER AND PARTNERSHIP

Except as set forth herein or in the Disclosure Schedules, TER and the
Partnership hereby jointly and severally represent and warrant to the New
Partners as follows:

 

Section 3.1

Organization.

(a)          TER is a corporation and the Partnership is a limited partnership,
in each case, duly organized, validly existing and in good standing under the
laws of the State of Delaware and each of TER and the Partnership has the
requisite corporate or organizational power (as applicable) and authority to
own, lease and operate its properties and to carry on its business as currently
being conducted. Each of TER and the Partnership is duly qualified or licensed
to do business, and is in good standing, in each jurisdiction in which the
property owned, leased or operated by TER or the Partnership (as the case may
be) or the nature of the business conducted by TER or the Partnership (as the
case may be) makes such qualification or licensing necessary, except where the
failure to be so qualified, licensed or in good standing would not, individually
or in the aggregate, have a Material Adverse Effect.

(b)          TER has no Subsidiaries other than the Partnership, TCI 2 and the
Partnership Subsidiaries, each of which (other than the Partnership) is,
directly or indirectly, wholly owned by TER and/or the Partnership. The
Partnership has no Subsidiaries other than the

 

18

 

--------------------------------------------------------------------------------



Partnership Subsidiaries, each of which is, directly or indirectly, wholly owned
by the Partnership. TCI 2 and each Partnership Subsidiary is a corporation or
other legal entity duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization and has the
requisite corporate, limited liability company, partnership or other
organizational power and authority to own, lease and operate its properties and
to carry on its business as it is currently being conducted. TCI 2 and each
Partnership Subsidiary is duly qualified or licensed as a foreign corporation or
other business entity to do business and is in good standing in each
jurisdiction where the character of its properties owned or held under lease or
the nature of its business makes such qualification, licensing or good standing
necessary, except where the failure to be so qualified, licensed or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 3.2

Authority; No Conflict; Required Filings and Consents.

(a)          Subject to approval of this Agreement by the Bankruptcy Court,
which approval may be obtained in connection with confirmation of the Plan, each
of TER and the Partnership has the requisite organizational power and authority
to enter into this Agreement and each of the other Transaction Documents to
which it is a party, and to consummate the transactions contemplated hereby and
thereby to be consummated by it. Subject to approval of this Agreement by the
Bankruptcy Court, which approval may be obtained in connection with confirmation
of the Plan, the execution and delivery of this Agreement by each of TER and the
Partnership has been, and each of the other Transaction Documents to which it is
a party will, prior to the First Closing, be, duly authorized by the requisite
corporate or organizational (as applicable) action of each of TER and the
Partnership. Subject to approval of this Agreement by the Bankruptcy Court,
which approval may be obtained in connection with confirmation of the Plan, this
Agreement has been, and each of the other Transaction Documents to which TER
and/or the Partnership is a party, when executed and delivered by it, will be
duly authorized and validly executed and delivered thereby, and, subject to the
entry of the Confirmation Order, this Agreement constitutes, and each of the
other Transaction Documents to which TER and/or the Partnership is a party, when
executed and delivered by it (assuming this Agreement and the other Transaction
Documents to which it is a party constitute the valid and binding obligations of
the other parties hereto and thereto) will constitute, a valid and binding
obligation of TER and/or the Partnership (as applicable), enforceable against it
in accordance with its terms.

(b)          Subject to the entry of the Confirmation Order, the execution and
delivery of this Agreement by each of TER and the Partnership, and the
performance by any Partnership Entity of the other Transaction Documents to
which it is a party, will not, (i) conflict with, violate or breach any
provision of the organizational document of any Partnership Entity, (ii) result
in any violation or breach of, or constitute (with or without notice or lapse of
time, or both) a default (or give rise to a right of termination, cancellation
or acceleration of any obligation or loss of any material benefit) under, or
require a consent or waiver under, any of the terms, conditions or provisions of
any Contract to which any Partnership Entity is a party or by which any of them
or any of their properties or assets may be bound, or (iii) assuming that all
Governmental Approvals and other matters referred to in Section 3.2(c) have been
made and any waiting periods thereunder have terminated or expired, conflict
with or violate any Law or Governmental Approval applicable to any Partnership
Entity or any of their respective properties or assets.

 

19

 

--------------------------------------------------------------------------------



 

(c)          No Governmental Approvals or notice to, declaration or filing with,
or waiver from any other Person is required by or of any Partnership Entity in
connection with the execution, delivery or performance by any Partnership Entity
of this Agreement or any of the other Transaction Documents to which any of them
is a party nor the consummation of the transactions contemplated hereby and
thereby, except (i) the filing of the premerger notification and report form
under the HSR Act, if required, (ii) the Gaming Licenses and other Governmental
Approvals related to, or arising out of, compliance with Gaming Laws, (iii)
entry of the Confirmation Order, and (iv) other Governmental Approvals
reasonably necessary to own, lease or operate the properties of the Partnership
Entities and to carry on the business of the Partnership Entities as currently
conducted.

Section 3.3      Partners and Partnership Interests. As of immediately prior to
the First Closing, the sole Partners in the Partnership will be the Persons
listed on, and all outstanding Partnership Interests in the Partnership will be
owned as set forth on, Disclosure Schedule 3.3. The Partnership is not a party
to any option, warrant, purchase right or other Contract (other than this
Agreement) that could require the Partnership to sell or otherwise dispose of,
or grant any interest in, any Partnership Interests. The Partnership is not a
party to any voting trust, proxy or other Contract with respect to the voting of
any of the Partnership Interests. Upon the First Closing (and after giving
effect to the First Trump Contribution): (a) Trump (and/or Persons designated by
him to receive TER Shares) will acquire full legal and beneficial ownership of
all of the TER Shares being purchased by them hereunder, free of any Encumbrance
(other than Encumbrances created by or arising through the New Partners); and
(b) Ace, TER, and TCI 2 will acquire full legal and beneficial ownership, free
of any Encumbrance (other than Encumbrances created by or arising through the
New Partners), of all of the Partnership Interests set forth opposite their
respective names on Schedule I hereto. Upon the Second Closing (and after giving
effect to the Newco Contribution, the Trump Direct Contribution, and the New GP
Contribution) in accordance with the terms of this Agreement, Newco, Trump, and
New GP will acquire full legal and beneficial ownership of all of the
Partnership Interests being purchased by them hereunder, free of any Encumbrance
(other than Encumbrances created by or arising through the New Partners), as set
forth on Schedule II hereto.

 

Section 3.4

Financial Reports and SEC Documents.

(a)          TER and the Partnership have filed or furnished all forms,
statements, reports and documents required to be filed with, or furnished to,
the SEC by TER or the Partnership pursuant to applicable securities statutes,
regulations, policies and rules since December 31, 2007 (such forms, statements,
reports and documents filed with, or furnished to, the SEC since December 31,
2007 and those filed with, or furnished to, the SEC subsequent to the date of
this Agreement, if any, in each case including any amendments thereto, the “TER
SEC Documents”). Each of the TER SEC Documents filed or furnished on or prior to
the date of this Agreement complied, and each of the TER SEC Documents filed or
furnished after the date of this Agreement will comply, in all material respects
with the applicable requirements of each of the Exchange Act and the Securities
Act, and complied or will comply, as applicable, in all material respects with
the then-applicable accounting standards. As of their respective dates, except
as and to the extent modified or superseded in any subsequent TER SEC Document
filed and publicly available prior to the date of this Agreement, the TER SEC
Documents did not, and any TER SEC Documents filed with, or furnished to, the
SEC subsequent to the date of this

 

20

 

--------------------------------------------------------------------------------



Agreement will not, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances in which they were made,
not misleading.

(b)          Each of the consolidated balance sheets included in or incorporated
by reference into the TER SEC Documents (including the related notes and
schedules) presents fairly in all material respects or, in the case of the TER
SEC Documents filed or furnished after the date of this Agreement, will present
fairly in all material respects the consolidated financial position of the
Partnership Entities as of its date, and each of the consolidated statements of
income, changes in shareholders’ (or equity holders’) equity and cash flows
included in or incorporated by reference into the TER SEC Documents (including
any related notes and schedules) presents fairly in all material respects or, in
the case of the TER SEC Documents filed or furnished after the date of this
Agreement, will present fairly in all material respects the net income, total
shareholders’ (or equity holders’) equity and net increase (decrease) in cash
and cash equivalents, as the case may be, of the Partnership Entities for the
periods set forth therein (subject, in the case of unaudited statements, to the
absence of notes and normal year-end audit adjustments), in each case in
accordance with U.S. generally accepted accounting principles consistently
applied during the periods involved, except as may be noted therein.

Section 3.5      Litigation. Other than (i) the pendency of the Bankruptcy Case,
(ii) any Claims that will be discharged in connection with the confirmation of
the Bankruptcy Plan, (iii) as disclosed in the TER SEC Documents, and (iv) the
Coastal Litigation, there are no claims, actions, suits, demand letters,
judicial, administrative or regulatory proceedings, or hearings, notices of
violation, or investigations pending or, to the Knowledge of the Partnership,
threatened against any Partnership Entity or any of its Affiliates which would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.6

Compliance with Laws; Permits.

(a)          Each of the Partnership Entities is in possession of all
authorizations, licenses, consents, certificates, registrations, approvals and
other permits of any Governmental Entity (collectively, “Permits”) necessary for
it to own, lease and operate its properties and assets or to carry on its
business as it is now being conducted (collectively, the “Partnership Permits”),
and all such Partnership Permits are in full force and effect, except where the
failure to hold such Partnership Permits, or the failure to be in full force and
effect, would not be reasonably expected to result in (i) a material settlement
or fine or loss of the legal right to conduct a material portion of its business
activities or (ii) a Material Adverse Effect (each of the immediately preceding
clauses (i) and (ii), an “Adverse Permit Effect”). No suspension or cancellation
of any Partnership Permit that is material to the operations of the Partnership
Entities is pending or, to the Knowledge of the Partnership, threatened. The
Partnership Entities are not in violation or breach of, or default under, any
Partnership Permit, except where such violation, breach or default would not be
reasonably expected to result in an Adverse Permit Effect.

(b)          Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, no Partnership Entity is in
default or violation of any Laws applicable to the Partnership Entities or their
respective businesses.

 

21

 

--------------------------------------------------------------------------------



 

Section 3.7      Absence of Certain Changes. Since December 31, 2008, the
Partnership Entities have conducted their business only in the Ordinary Course
of Business, and there has not been any Material Adverse Effect or any change,
event or development that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect.

Section 3.8      Contracts. Except for this Agreement or as set forth on
Disclosure Schedule 3.8, no Partnership Entity is a party to or bound by any
Contract, arrangement, commitment, agreement, license, permit, bond, mortgage,
indenture or understanding (whether written or oral) (a) which is a “material
contract” (as such term is defined in Item 601(b)(10) of Regulation S-K of the
SEC) to be performed after the date of this Agreement that has not been filed or
incorporated by reference in the TER SEC Documents; (b) which constitutes a
Contract or commitment relating to indebtedness for borrowed money or the
deferred purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset) in excess of $100,000; (c) which contains
any provision that would restrict or limit in any material respect the conduct
of business of any Partnership Entity or any Affiliate of the Partnership (or
any Affiliate of any such Affiliate of the Partnership); (d) that (i) contains
most favored pricing or other provisions or (ii) grants any exclusive rights,
rights of first refusal, rights of first negotiation or similar rights to any
Person, in each case under this clause (ii) in a manner which is material to the
business of the Partnership Entities, taken as a whole; (e) which was entered
into after December 31, 2008 or is not yet consummated, and provides for the
acquisition or disposition, directly or indirectly (by merger or otherwise), of
assets or capital stock or other equity interests of another Person for
aggregate consideration in excess of $250,000 (other than acquisitions or
dispositions of assets in the Ordinary Course of Business); (f) which by its
terms calls for aggregate payments by Partnership Entities of more than $500,000
following the date hereof; (g) which is a collective bargaining agreement or
other Contract with any labor union or any other similar organization; (h) which
is a Contract relating to the use or license of intellectual property
(including, without limitation, software) that is material to the respective
businesses of the Partnership Entities; or (j) which constitutes a Contract or
commitment to sell or transfer any equity interests in the Partnership or
Partnership’s Subsidiaries. Each Contract, arrangement, commitment, agreement,
license, permit, bond, mortgage, indenture or understanding of the type
described in this Section 3.8, whether or not set forth in the TER SEC
Documents, is referred to herein as a “Partnership Contract”.

 

Section 3.9

Tax Matters. Except as set forth on Disclosure Schedule 3.9:

(a)          All material Tax Returns required to be filed by or with respect to
any Partnership Entity have been timely filed (taking into account all valid
extensions of the time to file).

(b)          The Partnership Entities have fully and timely paid all material
Taxes (whether or not shown to be due on a Tax Return) due and payable.

(c)          There are no material outstanding agreements extending or waiving
the statutory period of limitations applicable to any claim for, or the period
for the collection, assessment or reassessment of, Taxes due from any
Partnership Entities for any taxable period and, to the Knowledge of the
Partnership, no request for any such waiver or extension is currently pending,
in each case other than pursuant to extensions of time to file Tax Returns
obtained in the Ordinary Course of Business.

 

22

 

--------------------------------------------------------------------------------



 

(d)          No audit or other proceeding by any Governmental Entity is pending
or, to the Knowledge of the Partnership, threatened with respect to any Taxes
due from or with respect to any Partnership Entities, except for such audits and
proceedings that are not, individually or in the aggregate, material to the
Partnership.

(e)          No Partnership Entity has any liability for any Tax or any portion
of a Tax (or any amount calculated with reference to any portion of a Tax) of
any Person (other than any Partnership Entity), including under Treasury
Regulations section 1.1502-6 (or any similar provision of state, local or
foreign law), as transferee or successor, by contract or otherwise (other than
pursuant to customary tax sharing, allocation, indemnity, gross-up or similar
provisions contained in agreements the primary purpose of which does not relate
to Taxes).

(f)          Neither the Partnership, TCI 2, nor any Partnership Subsidiary
organized as a limited liability company or limited partnership as set forth in
Exhibit C has filed an election pursuant to Treasury Regulation section
301.7701-3 to be treated as a corporation for U.S. federal income tax purposes.

(g)          No Partnership Entity has engaged in any transaction that has given
rise to or would reasonably be expected to give rise to a disclosure obligation
as a “listed transaction” under section 6011 of the Tax Code and the regulations
promulgated thereunder.

Section 3.10    Environmental Matters. Except as would not, and would not
reasonably be expected to, have a Material Adverse Effect: (a) the Real Property
is, and the operations of the businesses of the Partnership Entities are, in
compliance with all Environmental Laws; (b) no Hazardous Substances have been
Released at, on or under any Real Property; (c) there are no claims, notices,
orders or proceedings from any Person pending or, to the Knowledge of the
Partnership, threatened against any Partnership Entity or any of its respective
Affiliates alleging any violation of Environmental Laws or the existence of any
liabilities arising under any Environmental Laws (“Environmental Liabilities”)
in respect of the Real Property or the businesses of the Partnership; and (d)
neither any Partnership Entity nor any of their respective assets or properties
is, and the operations of their respective businesses are not, subject to any
order, decree, injunction or other directive of any Governmental Authority with
jurisdiction over or to enforce Environmental Laws, and none of the Partnership
Entities nor any of their respective assets or properties is, and the operations
of their respective businesses are not, subject to any agreement that requires
any of them to pay to, reimburse, guarantee, pledge, defend, indemnify or hold
harmless any Person for or against any Environmental Liabilities, in each case
in respect of the Real Property or the respective businesses of the Partnership
Entities.

Section 3.11    Brokers and Finders. Other than the Financial Advisor, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement, the other Transaction Documents or the Bankruptcy Plan based upon
arrangements made by or on behalf of any Partnership Entity. TER and the
Partnership have furnished to the New Partners a correct and complete copy of
each agreement between any Partnership Entity and the Financial Advisor under
which the Financial Advisor would be entitled to any payment relating to the
transactions contemplated by this Agreement, the other Transaction Documents or
the Bankruptcy Plan.

 

23

 

--------------------------------------------------------------------------------



 

Section 3.12    Insurance. The Partnership Entities maintain insurance policies
of the types, and provide for coverage limits in amounts, customarily carried by
Persons conducting businesses or owning assets similar to those of the
Partnership Entities. Such insurance policies are in full force and effect.

Section 3.13    Bankruptcy Notices. The Partnership has served upon all known
entities holding potential Claims against and interests in the Debtors a notice
of the date by which proofs of Claims against the Debtors must be filed, and
have otherwise complied in all material respects with all relevant provisions of
Rule 2002 of the Federal Rules of Bankruptcy Procedure.

Section 3.14    Condition of Certain Tangible Assets. Each item of Equipment
owned or leased by the Partnership Entities has been maintained in the Ordinary
Course of Business, ordinary wear and tear excepted, and in accordance with
normal industry practices and applicable warranty requirements, if any (and, if
held under lease, also has been maintained as required by each applicable
lease). All Facilities have been maintained in the Ordinary Course of Business
and there is no material structural deficiency, latent defect or other condition
affecting any Facility that would reasonably be expected to materially interfere
with the use or occupancy of the Facility in the continued conduct of the
business of the Partnership Entities in the same manner as it was conducted
during the periods covered by the financial statements contained or incorporated
by reference in the TER SEC Documents, as conducted since and as contemplated to
be conducted.

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF THE NEW PARTNERS

Except as set forth herein, each New Partner hereby severally, but not jointly,
represents and warrants to the Partnership, with respect to such New Partner and
not the other New Partner, as follows:

Section 4.1      Authority. Such New Partner has the requisite corporate or
individual (as applicable) power and authority to enter into this Agreement and
each of the other Transaction Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby to be consummated by such New
Partner. This Agreement has been, and each of the other Transaction Documents to
which such New Partner is a party, when executed and delivered by such New
Partner, will be, duly and validly executed and delivered by such New Partner,
and this Agreement constitutes, and each of the other Transaction Documents to
which such New Partner is a party, when executed and delivered by such New
Partner (assuming this Agreement and the other Transaction Documents to which
such New Partner is a party constitute the valid and binding obligations of the
other parties hereto and thereto), will constitute a valid and binding
obligation of such New Partner, enforceable against such New Partner in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws now or hereafter in effect relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforcement is considered in a proceeding at Law or in equity).

Section 4.2      No Conflict. The execution and delivery by such New Partner of
this Agreement and the performance by such New Partner of the other Transaction
Documents to

 

24

 

--------------------------------------------------------------------------------



which it is a party will not, (a) result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default (or give
rise to a right of termination, cancellation or acceleration of any obligation
or loss of any material benefit) under, or require a consent or waiver under,
any of the terms, conditions or provisions of any Contract to which such New
Partner is a party or is bound or to which such New Partner’s properties or
assets are bound, or (b) provided all Governmental Approvals are obtained,
conflict with or violate any Law or Governmental Approval applicable to such New
Partner or such New Partner’s respective properties or assets, except in each
case for any such breaches, conflicts, violations, defaults, terminations,
cancellations, accelerations, losses, failure to obtain any such consent or
waiver that would not materially adversely effect such New Partner’s ability to
perform his or its obligations under this Agreement or the other Transaction
Documents to which such New Partner is a party.

 

Section 4.3

Investment Representations.

(a)          Such New Partner understands that the Partnership Interests and the
stock of TER to be issued pursuant to this Agreement have not been registered
under the Securities Act, or any state or foreign securities act and are being
issued to such New Partner or its designees by reason of specific exemptions
under the provisions thereof that depend in part upon the representations and
warranties made by such New Partner in this Section 4.3.

(b)          Such New Partner understands that the Partnership Interests and the
stock of TER to be issued pursuant to this Agreement are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the Securities and Exchange Commission promulgated thereunder provide
in substance that the Partnership Interests and the stock of TER to be issued
pursuant to this Agreement may be disposed of only pursuant to an effective
registration statement under the Securities Act or an exemption from such
registration, if available.

(c)          Such New Partner and each Person designated by such New Partner to
acquire Partnership Interests and the stock of TER to be issued hereunder is
acquiring the Partnership Interests and the stock of TER to be issued pursuant
to this Agreement for investment only and not with a view to, or in connection
with, any resale or distribution of any of the Partnership Interests and the
stock of TER to be issued pursuant to this Agreement.

(d)          Such New Partner and each Person designated by such New Partner to
acquire Partnership Interests and the stock of TER to be issued hereunder is an
“accredited investor” as such term is defined in Rule 501 under Regulation D
promulgated under the Securities Act.

(e)          Such New Partner has sufficient knowledge and experience in
investing in companies similar to the Partnership so as to be able to evaluate
the risks and merits of its investment in the Partnership Interests and the
stock of TER to be issued pursuant to this Agreement and is able financially to
bear the risks thereof.

(f)          Such New Partner has had an opportunity to discuss the
Partnership’s business, management, and financial affairs with the executive
officers of the Partnership’s general partner. Such New Partner has also had an
opportunity to ask questions and receive

 

25

 

--------------------------------------------------------------------------------



answers from such executive officers concerning the terms and conditions of the
offering of the Partnership Interests and the stock of TER to be issued pursuant
to this Agreement and to obtain the information such New Partner believes
necessary or appropriate to evaluate the suitability of an investment in the
Partnership Interests and the stock of TER to be issued pursuant to this
Agreement.

Section 4.4      Sufficient Funds. Such New Partner has, and on the First
Closing Date and the Second Closing Date (as applicable) such New Partner will
have, sufficient funds or sources of capital to pay or cause to be paid its
respective portion of the Contributions at the First Closing and the Second
Closing as provided herein.

Section 4.5      Brokers and Finders. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission payable by any
Partnership Entity or any of its Affiliates, or for which any of them will be
responsible for payment, in connection with the transactions contemplated by
this Agreement, the other Transaction Documents or the Bankruptcy Plan based
upon arrangements made by or on behalf of such New Partner.

ARTICLE V.

 

COVENANTS

Section 5.1      Conduct of Business. Except (i) for the pendency of the
Bankruptcy Case, (ii) as specifically provided in the Transaction Documents or
(iii) as specifically provided on Schedule 5.1 hereto, from and after the date
hereof through the earlier of the First Closing and the date on which this
Agreement shall have been terminated in accordance with its terms, each of TER
and the Partnership shall, and shall cause the Partnership Subsidiaries to, and
TER shall cause TCI 2 to, conduct their respective businesses in the Ordinary
Course of Business and use commercially reasonable efforts to maintain and
preserve intact their respective business organization and material business
relationships. Without limiting the generality of the foregoing, and except (y)
as required by Law, or (z) as otherwise specifically provided in the Transaction
Documents or the Bankruptcy Plan, without the prior written consent of each New
Partner (which consent shall not be unreasonably withheld, conditioned or
delayed), from and after the date hereof through the earlier of the First
Closing and the date on which this Agreement shall have been terminated in
accordance with its terms, neither TER nor the Partnership shall, and each of
TER and the Partnership shall cause each Partnership Subsidiary not to, and TER
shall cause TCI 2 not to:

(a)          propose or adopt any change in its organizational or governing
documents;

(b)          merge or consolidate with any Person, other than any mergers or
consolidations among the Partnership and the Partnership Subsidiaries or among
the Partnership Subsidiaries;

(c)          sell, lease or otherwise dispose of a material amount of assets or
securities, including by merger, consolidation, asset sale or other business
combination;

(d)          redeem, repurchase, prepay, defease, cancel, incur or otherwise
acquire, or modify in any material respect the terms of, indebtedness for
borrowed money or assume,

 

26

 

--------------------------------------------------------------------------------



guarantee or endorse or otherwise become responsible for, whether directly,
contingently or otherwise, the obligations of any Person;

(e)          make any material loans, advances or capital contributions to,
acquisitions or licenses of, or investments in, any other Person, except as
required by existing Contracts and loans and advances to employees of the
Partnership Entities in the Ordinary Course of Business;

(f)          make or incur capital expenditures in excess of $500,000 per
project or in excess of $1,000,000 per related series of projects, other than
expenditures necessary to maintain existing assets in good repair;

(g)          pledge or otherwise encumber shares of capital stock or other
voting securities of any Partnership Entity;

(h)          mortgage or pledge any of its assets, tangible or intangible, or
create, assume or suffer to exist any Lien thereupon;

(i)          enter into or amend any Contract with any executive officer or
director (or Persons in similar positions) or any other Affiliate of any
Partnership Entity or any Person beneficially owning 5% or more of the
Partnership Interests (other than intercompany contracts solely among
Partnership Entities);

(j)          (i) declare, set aside or pay any dividend or other distribution
(whether in cash, stock, securities or property or any combination thereof) in
respect of any equity interests other than a dividend or distribution by a
wholly owned Partnership Subsidiary to its parent entities or, in accordance
with the Existing Partnership Agreement, by the Partnership to TER solely to pay
its overhead expenses that are incurred in the Ordinary Course of Business, or
(ii) issue or offer to issue any equity interests, or redeem, repurchase or
otherwise acquire or offer to redeem, repurchase, or otherwise acquire, any
equity interests;

(k)          (i) adopt, amend in any material respect or terminate any employee
benefit plan, (ii) enter into, or amend in any material respect, any collective
bargaining agreement, (iii) enter into, or amend in any material respect, any
employment agreement with any officer or director (or Persons in similar
positions) of any Partnership Entity providing for (A) annual compensation in
excess of $150,000, (B) a term of more than one year or (C) any compensation
other than in cash, (iv) without limiting, and in furtherance of the provisions
of the immediately preceding clause (iii), enter into, or amend in any material
respect, employment agreements with officers and directors (or Persons in
similar positions) of the Partnership Entities providing for compensation in
excess of $400,000 in the aggregate, (v) close any Facility, or (vi) take any
action to accelerate the vesting or payment, or fund or in any other way secure
the payment, of compensation or benefits under any employee benefit plan;

(l)          settle or compromise any litigation (including, without limitation,
the Coastal Litigation), or release, dismiss or otherwise dispose of any claim
or arbitration (including, without limitation, the Coastal Litigation), other
than settlements or compromises of litigation, claims or arbitration (other than
the Coastal Litigation) with respect to matters arising after February 17, 2009
that do not exceed $250,000 in the aggregate and do not involve any

 

27

 

--------------------------------------------------------------------------------



material injunctive or other non-monetary relief or impose material restrictions
on the business or operations of any Partnership Entity;

(m)          make or change any material tax election, settle or compromise any
material tax liability of the Partnership Entities, agree to an extension of the
statute of limitations with respect to the assessment or determination of taxes
of any Partnership Entity (other than pursuant to extensions of time obtained in
the Ordinary Course of Business), file any amended tax return with respect to
any material tax, enter into any closing agreement with respect to any material
tax or surrender any right to claim a material tax refund;

(n)          make any change in financial accounting methods or method of tax
accounting, principles or practices, except insofar as may have been required by
a change in generally accepted accounting principles in the United States or
Law;

(o)          except for the Bankruptcy Plan, adopt a plan of complete or partial
liquidation, dissolution, merger, conversion, consolidation, restructuring,
recapitalization or other reorganization of any Partnership Entity (other than
mergers or reorganizations among the Partnership and the Partnership
Subsidiaries or among the Partnership Subsidiaries), or enter into a letter of
intent or agreement in principle with respect thereto; or

(p)          authorize, or commit or agree to take, any of the foregoing.

Section 5.2      Certain Notices. Subject to compliance with applicable Law,
from the date hereof until the earlier of the Second Closing and the termination
of this Agreement in accordance with its terms, each of TER, the Partnership and
the New Partners shall confer on a regular basis with each other to report on
the general status of the ongoing operations of the Partnership Entities, and
each of TER, the Partnership and the New Partners shall notify the other parties
hereto of the occurrence, or failure to occur, of any event or circumstance,
which occurrence or failure to occur would be reasonably likely to cause either
(i) any representation or warranty contained in this Agreement to be untrue or
inaccurate in any material respect at any time from the date hereof to the First
Closing, (ii) any condition set forth in Article VI hereof to be unsatisfied in
any material respect as of the date by which such condition must be satisfied
hereunder, (iii) any Material Adverse Effect, or (iv) a material adverse effect
on any New Partner’s ability to perform its obligations under this Agreement or
the other Transaction Documents to which such New Partner is a party. Nothing
contained in this Section 5.2 shall prevent any of the parties hereto from
giving such notice, using such efforts or taking any action to cure or curing
any such event or circumstance. No notice given pursuant to this Section 5.2
shall have any effect on the representations, warranties, covenants or
agreements contained in this Agreement for purposes of determining satisfaction
of any condition contained herein and shall not limit or otherwise affect the
remedies available hereunder.

 

Section 5.3

Governmental Approvals.

(a)          The parties hereto acknowledge that this Agreement, the other
Transaction Documents and the transactions contemplated hereby and thereby are
subject to the review and approval of the Bankruptcy Court and the receipt of
the Governmental Approvals.

 

28

 

--------------------------------------------------------------------------------



 

(b)          Subject to the terms and conditions of this Agreement, each of TER,
the Partnership and each New Partner agrees to use its commercially reasonable
efforts to (and, with respect to the Gaming Laws and antitrust Laws, if
applicable, use their commercially reasonable efforts to cause their respective
directors and officers (or Persons in similar positions), as may be required,
to): (i) take, or cause to be taken, all appropriate action, and to do, or cause
to be done, all things reasonably necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement and the other Transaction Documents, (ii) obtain all licenses,
permits, consents, approvals, authorizations, qualifications, waivers and orders
of Governmental Entities (including Governmental Approvals) as are necessary or
desirable for consummation of the transactions contemplated by this Agreement
and the other Transaction Documents, (iii) prepare, submit and file all
necessary documentation, to effect all applications, notices, petitions and
filings, to obtain as promptly as practicable all requisite Governmental
Approvals, and (iv) comply with the terms and conditions of all such
Governmental Approvals.

(c)          Each New Partner shall file with the Gaming Authorities within 15
days after the date hereof all necessary or desirable petitions for declaratory
and other relief that are to be filed with the Gaming Authorities by such New
Partner in connection with the execution and delivery of the Transaction
Documents and the transactions contemplated thereby, and such New Partner shall
act reasonably and promptly in responding to additional requests and comments in
connection with any such filing. Further, TER, the Partnership and each New
Partner shall, and each of them shall use their commercially reasonable efforts
to cause their respective officers and directors (or Persons in similar
positions) to, use their commercially reasonable efforts to substantially
complete, within 30 days after the date of the Gaming Authorities’ issuance of
their determinations in connection with the aforementioned petitions for
declaratory and other relief, the submission of those applications and documents
listed on Schedule 5.3(c) hereto under applicable Gaming Laws in connection with
the Transaction Documents and the transactions contemplated thereby, and each
such party shall act reasonably and promptly in responding to additional
requests and comments in connection therewith. TER, the Partnership and each of
the New Partners, to the extent reasonably practicable, will consult with the
others on, subject to applicable Laws relating to the exchange of information
(including the Gaming Laws), the information relating to the Partnership
Entities, or the New Partners, as the case may be, and any of their respective
directors or officers (or Persons in similar positions), stockholders, equity
holders or Affiliates, that may be reasonably required to respond to comments or
requests for information from Governmental Entities in connection with obtaining
Governmental Approvals. Without limiting the foregoing, each party hereto shall
notify the other parties hereto promptly of the receipt of material comments or
material requests from Governmental Entities relating to Governmental Approvals.
Notwithstanding anything contained or implied herein to the contrary, each of
the parties agrees that each such party shall have the right to maintain as
confidential all materials recognized as such by and submitted to the
Governmental Entities in pursuit of the Governmental Approvals, including all
reference to such materials in any comments or requests from Governmental
Entities.

(d)          Each of TER and the Partnership (on their own behalf and on behalf
of the other Partnership Entities) and each of the New Partners shall promptly
notify the other parties hereto upon receiving any communication from any
Governmental Entity whose consent or approval is required for consummation of
the transactions contemplated by this Agreement that

 

29

 

--------------------------------------------------------------------------------



causes such party to reasonably believe that there is a reasonable likelihood
that the conditions to the First Closing set forth in Section 6.1(b) or 6.1(c)
shall not be satisfied at or prior to the Outside Date.

Section 5.4      Hart-Scott-Rodino Filing. TER, the Partnership and each of the
New Partners shall use their respective commercially reasonable efforts to (a)
comply with the requirements of the HSR Act, to the extent applicable to the
transactions contemplated by this Agreement, and (b) make their required filings
thereunder as promptly as reasonably practicable (but in no event later than
twenty (20) Business Days following the date hereof). Each party hereto agrees
to use its commercially reasonable efforts to satisfy any requests for
additional information imposed under the HSR Act in connection with the
transactions contemplated hereby as soon as practicable and, if requested by any
party, to request early termination of any applicable waiting period.

 

Section 5.5

Bankruptcy; Restructuring.

(a)          TER and the Partnership shall, and shall cause the Debtors to, as
soon as reasonably practicable but, as to clauses (i) and (ii), no later than
ten (10) days hereafter, prepare and file with the Bankruptcy Court (i) the
Bankruptcy Plan; (ii) a disclosure statement with respect to the Bankruptcy Plan
(the “Disclosure Statement”); (iii) to the extent not already filed with the
Bankruptcy Court, schedules of assets and liabilities and statements of
financial affairs for each Debtor meeting the requirements of section 521 of the
Bankruptcy Code and Rule 1007 of the Federal Rules of Bankruptcy Procedure; and
(iv) all motions, pleadings, memoranda or other documents required to attain the
approval by the Bankruptcy Court of this Agreement and the transactions
contemplated hereby and the Disclosure Statement, and confirmation of the
Bankruptcy Plan (the “Approval Motions”). The Bankruptcy Plan and the Disclosure
Statement, except for any liquidation or valuation analyses filed in connection
with the Disclosure Statement, shall each be reasonably acceptable to each New
Partner and shall not be filed until consented to by each New Partner (which
consent shall not be unreasonably withheld, conditioned or delayed). The Debtors
shall consult with the New Partners in good faith in the preparation of the
Approval Motions and each Approval Motion shall be provided to the New Partners
in a reasonable amount of time before it is filed to allow the New Partners to
review and comment on such document, which comments shall be considered in good
faith by the Debtors. Each of the New Partners hereby acknowledges that the
forms of Bankruptcy Plan and Disclosure Statement, attached as Exhibit A and
Exhibit D, respectively, hereto, are acceptable to such New Partner.

(b)          From the date of this Agreement to the earlier to occur of the
termination of this Agreement or the First Closing, neither TER nor the
Partnership shall, and TER shall cause TCI 2 not to, and each of TER and the
Partnership shall cause each Partnership Subsidiary not to, do any of the
following without the prior consent of each New Partner:

(i)          consent to any relief from the automatic stay under section 362 of
the Bankruptcy Code, other than for the purpose of liquidating claims or with
respect to assets that are not material to the on-going operations of the
Partnership’s business; provided, however, that TER and the Partnership shall
not require such prior consent of each New Partner to settle or resolve any
Proceeding the settlement or resolution of which would be comprised only of a de
minimis amount of cash;

 

30

 

--------------------------------------------------------------------------------



 

(ii)          modify, supplement or amend the Bankruptcy Plan (subject to the
provisions contained in the definition thereof), file any plan of reorganization
other than the Bankruptcy Plan, consent to the reduction of the Debtors’
exclusivity period under section 1121 of the Bankruptcy Code for the filing of a
plan of reorganization (the “Exclusivity Period”) or fail to timely file motions
seeking to obtain orders of the Bankruptcy Court extending the Exclusivity
Period;

(iii)          sell or abandon, or file any motion to sell or abandon, any
assets of the Partnership Entities, other than sales of inventory to patrons in
the Ordinary Course of Business;

(iv)          seek or consent to the conversion of the Bankruptcy Case to a case
under chapter 7 of the Bankruptcy Code or the appointment of a trustee or
examiner pursuant to section 1104 of the Bankruptcy Code;

(v)          assume or reject, or have deemed assumed or rejected, any executory
Contract, arrangement or commitment, or unexpired lease, of the Partnership or
any of the Partnership Subsidiaries (each such Contract, arrangement, commitment
or lease, an “Executory Contract”);

(vi)          file any motion to obtain Bankruptcy Court approval of any action
prohibited by Section 5.1; or

(vii)         authorize, or commit or agree to take, any of the foregoing
actions.

(c)          On the first date that the Bankruptcy Plan is filed with the
Bankruptcy Court (the “Plan Filing Date”), the Partnership shall deliver to the
New Partners a list of Executory Contracts entered into prior to the Plan Filing
Date (provided, that from and after the Plan Filing Date through and including
the Confirmation Hearing, the Partnership shall promptly update such list to
reflect Executory Contracts entered into during such period, or that were
inadvertently and in good faith not included on prior versions of the list),
which list shall include the following, each of which must be in form and
substance acceptable to each New Partner: (i) a list of Executory Contracts
which the Partnership or any Affiliate intends to reject pursuant to an order of
the Bankruptcy Court (the “Rejected Contracts”); (ii) a list of Executory
Contracts which the Partnership or any Affiliate intends to assume pursuant to
an order of the Bankruptcy Court; and (iii) with respect to each such Executory
Contract that is not a Rejected Contract, (A) the Partnership’s good faith
estimate of the Cure Costs in respect of such Executory Contract, (B) the
Partnership’s good faith estimate of the Rejection Claims in respect of such
Executory Contract and (C) whether such Executory Contract was entered into on
or following the Petition Date. No later than 30 days prior to the Confirmation
Hearing, New Partners shall mutually agree upon, and provide the Partnership
with, a list of Executory Contracts to be assumed (the “Required Contracts”), if
applicable, by the Partnership or any of its Affiliates. As promptly as
practicable following the determination of the Required Contracts by New
Partners and in any event no later than 20 days prior to the Confirmation
Hearing, the Partnership or its Affiliates, as the case may be, shall commence
appropriate proceedings before the Bankruptcy Court and otherwise take all
necessary actions in order to determine Cure Costs with respect to any Required
Contract entered into prior to the Petition Date. Notwithstanding the foregoing,
prior to the First Closing, the New Partners may identify any Required Contract
as one that the New

 

31

 

--------------------------------------------------------------------------------



Partners no longer desire to have assumed, and such Contract shall, for all
purposes of this Agreement, be deemed not to be a Required Contract. At the
direction of the New Partners, the Partnership shall, or shall cause its
Affiliates to, as the case may be, take all necessary actions and, if necessary,
promptly commence appropriate proceedings before the Bankruptcy Court in order
to effect the assumption of any Required Contract by the Partnership or any of
its Affiliates. The Partnership shall, and shall cause each of its Affiliates
to, take all actions such that each Executory Contract that is not a Required
Contract (the “Rejection List”) shall be terminated or rejected as of the First
Closing.

(d)          TER and the Partnership shall, and shall cause each Partnership
Subsidiary to, in coordination with the New Partners, consummate the
transactions contemplated by the Bankruptcy Plan and the Transaction Documents,
including, without limitation, causing all issued and outstanding equity
interests of the Partnership Subsidiaries to be cancelled and replaced by new
equity interests so as to maintain the legal existence and organizational
structure of such Partnership Subsidiaries existing on the date immediately
prior to the Effective Date (the “Restructuring”). For purposes of this
Agreement, the Restructuring shall not include the Contributions of the New
Partners contemplated by this Agreement nor the execution and delivery of the
Amended Partnership Agreement, Amended Services Agreement, Amended Trademark
License Agreement, Amended Trademark Security Agreement, New GP Operating
Agreement, Newco Operating Agreement, Tax Matters Agreement or Value Enhancement
Agreement.

(e)          TER and the Partnership shall, and shall cause each of the Debtors
to, provide the New Partners with copies of all material motions, orders,
applications and supporting papers and notices prepared by any of the Debtors
(including without limitation, forms of orders and notices to interested
parties) that materially relate to the Bankruptcy Case at least one (1) Business
Day prior to their being filed with the Bankruptcy Court and shall consult with
the New Partners prior to taking any material action with respect to the
Restructuring, including the Bankruptcy Case.

(f)          TER and the Partnership shall, and shall cause each of the Debtors
to, give reasonable advance notice, and provide appropriate opportunity for a
hearing to parties entitled thereto (including the New Partners), of all
material motions, orders, hearings or other proceedings relating to this
Agreement or the transactions contemplated hereby, including in connection with
the entering of the Confirmation Order or otherwise.

Section 5.6      Publicity. TER and the Partnership and each New Partner shall
consult with each other before issuing, and provide each other the opportunity
to review and comment upon, any press release or other public statement with
respect to this Agreement and any of the transactions contemplated hereby and
shall not issue, directly or indirectly, any such press release or make,
directly or indirectly, any such public statement prior to such consultation and
prior to considering in good faith any such comments, except as may be
reasonably required by applicable Law.

Section 5.7      Access to Records. From the date hereof to the Second Closing,
except to the extent prohibited or limited by applicable Law, each of TER and
the Partnership shall grant or furnish to the New Partners and their
representatives, employees, lenders, agents, counsel and accountants full
access, during normal business hours and on reasonable written notice, to the

 

32

 

--------------------------------------------------------------------------------



personnel, properties, books and records of the Partnership Entities; provided,
however, that such access does not unreasonably disrupt the normal operations of
the Partnership Entities. Without limiting, and in furtherance of, the
foregoing, each of TER and the Partnership shall, and shall cause the other
Partnership Entities to, provide or make available to the New Partners and their
respective representatives, employees, lenders, agents, counsel and accountants
all documents, agreements, instruments and correspondence related to the Coastal
Litigation and the previously proposed sale of the Trump Marina Hotel Casino in
Atlantic City, New Jersey as contemplated by that certain Asset Purchase
Agreement, made as of May 28, 2008, by and among Trump Marina Associates, LLC,
TER, Coastal Marina, LLC and Coastal Development, LLC, as amended; provided,
however, with regards to the Coastal Litigation, to the extent that such
disclosure would cause a waiver of any attorney-client privilege, no such
disclosure shall be required.

Section 5.8      Changes to Certain Transaction Documents. Each of TER and the
Partnership hereby acknowledges and agrees that Trump and BNAC may change, amend
and/or modify any of the terms of the Amended Partnership Agreement, New GP
Operating Agreement, Newco Operating Agreement, Amended Services Agreement,
Amended Trademark License Agreement, Amended Trademark Security Agreement, Tax
Matters Agreement or Value Enhancement Agreement in any manner and at any time
as may be mutually agreed to by Trump and BNAC; provided that no such amendment
or modification may reduce the aggregate amount of the Contributions to be paid,
or caused to be paid, by the New Partners at the First Closing or the Second
Closing without the consent of the Partnership or materially increase the risk
that a Governmental Approval will not be obtained on or before the Outside Date.

 

Section 5.9

Further Assurances and Actions.

(a)          Subject to the terms and conditions herein, each of the parties
hereto agrees to use its commercially reasonable efforts to take, or cause to be
taken, all appropriate action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable Laws and regulations
to consummate and make effective the transactions contemplated by this Agreement
and the other Transaction Documents and to satisfy all of the conditions to the
obligations applicable to such party.

(b)          Each of BNAC and Trump hereby covenants to and agrees that such
party shall negotiate in good faith, and use such party’s respective
commercially reasonable efforts to finalize, the terms and conditions of all
Transaction Documents that shall have not been finalized, executed and delivered
as of the date hereof.

Section 5.10      Affiliate Transactions. Except as otherwise specifically
contemplated by this Agreement or the Bankruptcy Plan, without the prior written
consent of each New Partner, neither TER nor the Partnership shall, and TER and
the Partnership shall cause each Partnership Subsidiary not to, enter into,
effect or otherwise consummate any transaction with any other Person (other than
any Partnership Entity) that is, or after giving effect to such transaction
would become, an Affiliate of any Partnership Entity.

Section 5.11    Set Off. Notwithstanding anything in the Bankruptcy Plan to the
contrary, each of TER and the Partnership (for themselves and on behalf of all
of the Partnership Subsidiaries) hereby agrees to irrevocably and
unconditionally waive any right or defense of set

 

33

 

--------------------------------------------------------------------------------



off or recoupment, whether such right arises under section 553 of the Bankruptcy
Code or applicable non-bankruptcy law, against any Allowed Claim (as each such
term is defined in the Bankruptcy Plan) of the New Partners, which waiver shall
automatically become effective upon the consummation of the Second Closing.

Section 5.12    Interim Closing of the Books. The Partnership shall execute and
deliver at the First Closing the Certificate attached hereto as Exhibit E
regarding an interim closing of the books of the Partnership for all periods
ending in the year in which the First Closing Date occurs for purposes of
determining and reporting the amount of all items of income, gain, loss and
deduction of the Partnership to be allocated for each such period.

Section 5.13    Actions between First and Second Closing. From the First Closing
until the Second Closing, Trump will direct management of the Partnership not to
take, and will cause TER, as general partner of the Partnership, not to take or
authorize, any action by the Partnership or any of the Partnership Subsidiaries
that is outside the Ordinary Course of Business as conducted immediately prior
to the First Closing, including without limitation any action that would be
considered a “Special Consent Action” or a “Major Decision” under the Amended
Partnership Agreement, except for actions specifically provided for in the
Transaction Documents.

ARTICLE VI.

 

CONDITIONS TO EACH CLOSING

Section 6.1      Conditions to Each Party’s Obligation to Effect the First
Closing. The respective obligations of each party to this Agreement to effect
the First Closing shall be subject to the satisfaction or waiver by each party
(as applicable), on or prior to the First Closing Date, of the following
conditions:

(a)          No Injunctions. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Governmental Order or Law that is in effect
and that has the effect of making the First Closing or the Second Closing
illegal or otherwise prohibits the consummation of the transactions contemplated
by this Agreement; provided, however, that, in the case of a decree, injunction
or other order, each of the parties hereto shall have used its commercially
reasonable efforts to prevent the entry of any such injunction or other order.

(b)          Governmental Approvals. All material Governmental Approvals
required to consummate the transactions contemplated hereby, and all other
Governmental Approvals necessary in order for the Partnership Entities to
conduct their businesses following the First Closing and the Second Closing in
all material respects in the manner such businesses were conducted prior to the
date hereof, shall have been obtained and remain in full force and effect, and
no Governmental Approval in effect that is applicable to any Partnership Entity
shall contain any conditions, limitations or restrictions that would prevent the
Partnership Entities from conducting their respective businesses immediately
after the First Closing or the Second Closing in all material respects in the
manner such businesses were conducted prior to the date hereof. Such material
Governmental Approvals shall include (i) all approvals needed for Gaming
Licenses and Liquor Licenses and (ii) all approvals from financial institution
regulatory authorities needed by BNAC and its Affiliates.

 

34

 

--------------------------------------------------------------------------------



 

(c)          HSR Waiting Period. To the extent applicable, any waiting period
(or any extension thereof) under the HSR Act and the antitrust or competition
laws of any other jurisdiction applicable to this Agreement and the transactions
contemplated hereby shall have expired or shall have been terminated.

Section 6.2      Additional Conditions to Obligation of the Partnership to
Effect the First Closing. The obligations of the Partnership to effect the First
Closing shall be subject to the satisfaction of each of the following conditions
prior to the First Closing (other than those conditions that by their nature are
to be satisfied at the First Closing, but subject to the satisfaction or waiver
of those conditions), any of which may be waived in writing exclusively by the
Partnership:

(a)          New Partner Representations and Warranties. The representations and
warranties of each New Partner contained in this Agreement shall be true and
correct as of the date of this Agreement and as of the First Closing Date with
the same force and effect as if made at and as of such date (or, in the case of
representations and warranties made as of a specific date, as of such date),
except for such failure(s) to be true and correct as would not have a material
adverse effect on such New Partner’s ability to perform its obligations under
this Agreement or the other Transaction Documents to which such New Partner is a
party.

(b)          Performance of Obligations of the New Partners. Each New Partner
shall have performed, satisfied and complied with, in all material respects, all
of its respective covenants and agreements set forth in this Agreement and the
Bankruptcy Plan to be performed, satisfied and complied with by it on or prior
to the First Closing Date.

(c)          New Partner Certificate. Each New Partner shall have delivered to
the Partnership a certificate dated as of the First Closing Date and signed (i)
in the case of BNAC, by a senior executive officer of BNAC and (ii) in the case
of Trump, by Donald J. Trump, to the effect that the conditions set forth in
Sections 6.2(a) and 6.2(b) hereof, in each case as such conditions apply to such
New Partner, have been satisfied by such New Partner.

(d)          Bankruptcy Case. The Confirmation Order shall have been entered by
the Bankruptcy Court in a form that is acceptable to the Partnership, such Order
shall be a Final Order and shall be in full force and effect, and the Bankruptcy
Plan shall be effective in accordance with its terms.

(e)          Bankruptcy Court Approval. This Agreement shall have been approved
by the Bankruptcy Court, which approval may occur in connection with
confirmation of the Plan.

(f)          Amended Beal Credit Agreement. The Amended Beal Credit Agreement
shall have been executed and delivered by the parties thereto (other than the
Partnership or any Partnership Subsidiary) and shall be in full force and
effect.

(g)          Trump Closing Deliveries. Trump shall have delivered, or caused to
be delivered, to the recipients thereof all items required to be so delivered
pursuant to Section 2.3(b).

 

35

 

--------------------------------------------------------------------------------



 

(h)          BNAC Closing Deliveries. BNAC shall have delivered, or caused to be
delivered, to the recipients thereof all items required to be so delivered
pursuant to Section 2.3(c).

(i)          New Partner Closing Deliveries. The New Partners shall have
delivered, or caused to be delivered, to the recipients thereof all items
required to be so delivered pursuant to Section 2.3(d).

Section 6.3      Additional Conditions to Obligation of the New Partners to
Effect the First Closing. The obligation of each New Partner to effect the First
Closing shall be subject to the satisfaction of each of the following conditions
prior to the First Closing (other than those conditions that by their nature are
to be satisfied at the First Closing, but subject to the satisfaction or waiver
of those conditions), any of which may be waived in writing exclusively by such
New Partner:

(a)          TER and Partnership Representations and Warranties. (i) The
representations and warranties of TER and the Partnership contained in Sections
3.1, 3.2(a) and 3.3 shall be true and correct in all respects as of the date of
this Agreement and as of the First Closing Date with the same force and effect
as if made at and as of such date (or, in the case of representations and
warranties made as of a specific date, as of such date), and (ii) the remaining
representations and warranties of TER and the Partnership contained in this
Agreement shall be true and correct (without giving effect to any limitations as
to materiality or Material Adverse Effect set forth therein) as of the date of
this Agreement and as of the First Closing Date with the same force and effect
as if made at and as of such date (or, in the case of representations and
warranties made as of a specific date, as of such date), except to the extent
that any failure of such representations and warranties, individually or in the
aggregate, to be so true and correct has not had, and would not reasonably be
expected to have, a Material Adverse Effect.

(b)          Performance of TER and Partnership Obligations. Each Partnership
Entity shall have performed, satisfied and complied with, in all material
respects, all of its covenants and agreements set forth in this Agreement and
the Bankruptcy Plan to be performed, satisfied and complied with by the
Partnership Entities on or prior to the First Closing Date, provided that the
covenants contained in Section 5.12 shall have been performed in all respects on
or prior to the First Closing Date.

(c)          Partnership Certificate. TER shall have delivered to each New
Partner a certificate dated the First Closing Date and signed on behalf of TER
by a senior officer of TER to the effect that the conditions set forth in
Sections 6.3(a) and 6.3(b) have been satisfied. The Partnership shall have
delivered to each New Partner a certificate dated as of the First Closing Date
and signed on behalf of the Partnership by the general partner of the
Partnership to the effect that the conditions set forth in Sections 6.3(a) and
(b) have been satisfied.

(d)          Bankruptcy Case. (i) The Disclosure Statement, in a form
satisfactory to each New Partner, shall have been approved by the Bankruptcy
Court, (ii) the Bankruptcy Plan, in a form satisfactory to each New Partner,
shall have been confirmed by the Bankruptcy Court pursuant to the Confirmation
Order, (iii) the Confirmation Order, in a form satisfactory to each New Partner,
shall be a Final Order, (iv) all conditions to the consummation of the
Bankruptcy Plan shall have been satisfied in all material respects or waived by
the New Partners and any

 

36

 

--------------------------------------------------------------------------------



other Person that is the beneficiary of any such condition, and (v) the
Bankruptcy Court shall have entered Final Order(s), which order may be the
Confirmation Order, in form and substance satisfactory to the New Partners in
all respects, authorizing the assumption of all Required Contracts and the
rejection of all Executory Contracts specified for rejection on the Rejection
List. The Restructuring shall have been substantially consummated.

(e)          Material Adverse Effect. There shall not have occurred a Material
Adverse Effect since the date of this Agreement.

(f)          Cash on Hand. The Debtors shall have total working capital,
including cash and cash equivalents (but excluding restricted cash, including,
without limitation, deposits in respect of workers’ compensation and letter of
credit obligations) of at least $50 million, determined on a pro forma basis, as
of the first Business Day prior to the First Closing Date, as adjusted based on
the assumption that the following amounts have been paid or reserved for as of
such date: (a) the aggregate amount of Allowed Administrative Expense Claims,
Allowed Priority Tax Claims, Allowed Other Priority Claims and Allowed Other
Secured Claims (each as defined in the Bankruptcy Plan), and (b) an amount equal
to the Partnership's good faith estimate of the aggregate amount of
Administrative Expense Claims, Priority Tax Claims, Other Priority Claims and
Other Secured Claims that are reasonably likely to become Allowed (as defined in
the Bankruptcy Plan) on or subsequent to the Effective Date, except that such
adjustment shall not include (w) any Allowed Claims in that certain litigation
captioned Trump Hotels & Casino Resorts Development Company, LLC v. Richard T.
Fields, et al., Case No. 04-20291 CACE (19), filed in the Circuit Court of the
17th Judicial Circuit in and for Broward County, Florida, (x) Priority Tax
Claims asserted by the State of New Jersey relating to income tax returns filed
by the Debtors, that have not been Disallowed (as defined in the Bankruptcy
Plan) as of the Effective Date, (y) attorneys and other advisor fees and
expenses of the New Partners’ counsel, and (z) to the extent any Official
Committee shall be formed by the Bankruptcy Court, the attorneys’ and other
advisor fees and expenses of such Committee.

(g)          Closing Deliveries. The Partnership shall have delivered, or caused
to be delivered, to the recipients thereof all items required to be so delivered
pursuant to Section 2.3(a).

Section 6.4      Additional Conditions to Obligation of Trump to Effect the
First Closing. The obligation of Trump to effect the First Closing shall be
subject to the satisfaction of each of the following conditions prior to the
First Closing (other than those conditions that by their nature are to be
satisfied at the First Closing, but subject to the satisfaction or waiver of
those conditions), any of which may be waived in writing exclusively by Trump:

(a)          Performance of BNAC Obligations. BNAC shall have performed,
satisfied and complied with, in all material respects, all of its covenants and
agreements set forth in this Agreement and the Bankruptcy Plan to be performed,
satisfied and complied with by it on or prior to the First Closing Date.

(b)          Amended Beal Credit Agreement. The Amended Beal Credit Agreement
shall have been executed and delivered by the parties thereto and shall be in
full force and effect.

 

37

 

--------------------------------------------------------------------------------



 

(c)          BNAC Closing Deliveries. BNAC shall have delivered, or caused to be
delivered, to the recipients thereof all items required to be so delivered
pursuant to Section 2.3(c).

Section 6.5      Additional Conditions to Obligation of BNAC to Effect the First
Closing. The obligation of BNAC to effect the First Closing shall be subject to
the satisfaction of each of the following conditions prior to the First Closing
(other than those conditions that by their nature are to be satisfied at the
First Closing, but subject to the satisfaction or waiver of those conditions),
any of which may be waived in writing exclusively by BNAC:

(a)          Performance of Trump Obligations. Trump shall have performed,
satisfied and complied with, in all material respects, all of its covenants and
agreements set forth in this Agreement and the Bankruptcy Plan to be performed,
satisfied and complied with by it on or prior to the First Closing Date.

(b)          Amended Beal Credit Agreement. The Amended Beal Credit Agreement
shall have been executed and delivered by the Partnership and each Partnership
Subsidiary that is a party thereto and shall be in full force and effect,
provided that any failure of the Amended Beal Credit Agreement to be in full
force and effect shall have not been caused by (i) any failure by any lender
under the Amended Beal Credit Agreement (or any of its Affiliates) to perform
any of its obligations under the Commitment Letter or the Amended Beal Credit
Agreement so long as all applicable conditions to the obligations of the lenders
under the Commitment Letter have been satisfied or waived, other than those
conditions that are not satisfied due to the failure of BNAC to execute and
deliver any of the Transaction Documents at or prior to the First Closing, or
(ii) any failure by BNAC to perform any of its obligations hereunder.

(c)          Trump Closing Deliveries. Trump shall have delivered, or caused to
be delivered, to the recipients thereof all items required to be so delivered
pursuant to Section 2.3(b).

Section 6.6      The Second Closing Date. On the Second Closing the Second Trump
Contribution, the BNAC Contribution and related cross receipts shall be released
from escrow and delivered to the Partnership in accordance with the Escrow
Agreement.

Section 6.7      Failure to Execute and Deliver Certain Agreements.
Notwithstanding anything contained in Sections 6.4 and 6.5, as between the
Partnership and the New Partners, the execution and delivery by any New Partner
or any of its Affiliates of any of the Amended Partnership Agreement, the New GP
Operating Agreement, the Newco Operating Agreement, the Amended Services
Agreement, the Amended Trademark License Agreement, the Tax Matters Agreement or
the Value Enhancement Agreement shall not be deemed a condition precedent to any
New Partner’s obligation to effect the First Closing or the Second Closing. The
foregoing provisions of this Section shall not affect or limit the obligations
of the New Partners to each other under this Agreement or any other agreement.

 

38

 

--------------------------------------------------------------------------------



 

ARTICLE VII.

 

TERMINATION

Section 7.1      Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the First
Closing as follows:

(a)          by mutual written consent of the Partnership and each of the New
Partners;

(b)          by BNAC or Trump after the date that is one hundred and five (105)
days after the Plan Filing Date (the “Confirmation Order Deadline”) if the
Confirmation Order, in form and substance acceptable to BNAC, Trump and the
Partnership, has not been entered by the Bankruptcy Court and become a Final
Order on or before the Confirmation Order Deadline;

(c)          by the Partnership after the date that is one hundred and eighty
(180) days after the Plan Filing Date (the “Partnership Confirmation Order
Deadline”) if the Confirmation Order, in form and substance acceptable to BNAC,
Trump and the Partnership, has not been entered by the Bankruptcy Court and
become a Final Order on or before the Partnership Confirmation Order Deadline;
provided, however, that the Partnership may only terminate this Agreement
pursuant to this Section 7.1(c) if it has undertaken good faith efforts to
prosecute the Plan and obtain entry of the Confirmation Order in accordance with
the terms hereof;

(d)          by the Partnership or any New Partner, if:

(i)          the Restructuring and the First Closing shall not have been
consummated on or prior to one hundred eighty (180) days after entry by the
Bankruptcy Court of the Confirmation Order and the Confirmation Order becoming a
Final Order, which date may be extended by the New Partners by written notice to
the Partnership for up to sixty (60) additional days if the Governmental
Approvals have not been obtained (such date, as it may be extended, is referred
to as the “Outside Date”); provided, however, that the right to terminate this
Agreement under this Section 7.1(d)(i) shall not be available to any party
hereto whose breach or failure to perform any material covenant or material
obligation under this Agreement or the other Transaction Documents to which such
party is a party has prevented the consummation of the transactions contemplated
hereby and thereby to occur on or before the Outside Date;

(ii)          a court of competent jurisdiction or other Governmental Entity
shall have issued a Final Order or taken any other nonappealable final action,
in each case having the effect of permanently restraining, permanently enjoining
or otherwise permanently prohibiting the First Closing or the Second Closing and
the transactions contemplated by this Agreement (which Governmental Order or
other action the parties shall have used their commercially reasonable efforts
to resist, resolve or lift, as applicable, subject to the provisions of Section
5.3); or

(iii)          the Bankruptcy Court shall have entered an order denying
confirmation of the Bankruptcy Plan, the Bankruptcy Plan is terminated in
accordance with its terms or the Confirmation Order is vacated or reversed by a
Final Order;

 

39

 

--------------------------------------------------------------------------------



 

 

(e)

by any New Partner,

(i)          if there has been a breach of any representation or warranty of the
Partnership contained in this Agreement (that has not been waived by such New
Partner in writing), which breach, in the aggregate with all other such
breaches, if any, would cause the condition set forth in Section 6.3(a) to not
be fulfilled prior to the First Closing; provided, however, that the right to
terminate this Agreement under this Section 7.1(e)(i) shall not be available if
such New Partner’s breach or failure to perform any material covenant or
material obligation under this Agreement or the other Transaction Documents to
which such New Partner is a party has prevented the consummation of the
transactions contemplated hereby and thereby to occur on or before such date;

(ii)          if there has been a breach or violation by the Partnership of any
of its covenants or agreements contained in this Agreement (that have not been
waived by the New Partner in writing), which breach or violation, in the
aggregate with all other such breaches or violations, if any, would cause the
condition in Section 6.3(b) to not be fulfilled prior to the First Closing;
provided, however, that the right to terminate this Agreement under this Section
7.1(e)(ii) shall not be available if such New Partner’s breach or failure to
perform any material covenant or material obligation under this Agreement or the
other Transaction Documents to which such New Partner is a party has prevented
the consummation of the transactions contemplated hereby and thereby to occur on
or before such date;

(iii)          if the Bankruptcy Case is converted into one or more cases under
chapter 7 of the Bankruptcy Code; or

(iv)          if a chapter 11 trustee or examiner is appointed in the Bankruptcy
Case pursuant to section 1104 of the Bankruptcy Code;

 

(f)

by the Partnership, if:

(i)          there has been a breach of any representation or warranty of any
New Partner contained in this Agreement (that has not been waived by TER in
writing), which breach, in the aggregate with all other such breaches, if any,
would cause the condition set forth in Section 6.2(a) to not be fulfilled prior
to the First Closing; or

(ii)          there has been a breach or violation by any New Partner of any of
its covenants or agreements contained in this Agreement (that have not been
waived by TER in writing), which breach or violation, in the aggregate with all
other such breaches or violations, if any, would cause the condition in Section
6.2(b) to not be fulfilled prior to the First Closing;

provided, however, that the right to terminate this Agreement under this Section
7.1(f) shall not be available if the Partnership’s breach or failure to perform
any material covenant or material obligation under this Agreement or the other
Transaction Documents to which the Partnership is a party has prevented the
consummation of the transactions contemplated hereby and thereby to occur on or
before such date;

40

 

--------------------------------------------------------------------------------



 

(g)          by Trump, if there has been a breach or violation by BNAC of any of
its covenants or agreements contained in this Agreement (that have not been
waived by Trump in writing), which breach or violation, in the aggregate with
all other such breaches or violations, if any, would cause the condition in
Section 6.4(a) to become incapable of being fulfilled prior to the First
Closing; provided, however, that the right to terminate this Agreement under
this Section 7.1(g) shall not be available if Trump’s breach or failure to
perform any material covenant or material obligation under this Agreement or the
other Transaction Documents to which Trump is a party has prevented the
consummation of the transactions contemplated hereby and thereby to occur on or
before such date; or

(h)          by BNAC, if there has been a breach or violation by Trump of any of
its covenants or agreements contained in this Agreement (that have not been
waived by BNAC in writing), which breach or violation, in the aggregate with all
other such breaches or violations, if any, would cause the condition in Section
6.5(a) to become incapable of being fulfilled prior to First Closing; provided,
however, that the right to terminate this Agreement under this Section 7.1(h)
shall not be available if BNAC’s breach or failure to perform any material
covenant or material obligation under this Agreement or the other Transaction
Documents to which BNAC is a party has prevented the consummation of the
transactions contemplated hereby and thereby to occur on or before such date.

Section 7.2      Effect of Termination. In the event of any termination of this
Agreement pursuant to Section 7.1, this Agreement shall immediately become void
and there shall be no liability or obligation on the part of any party hereto or
their respective officers or directors (or Persons in similar positions),
members, employees, stockholders, equity holders or Affiliates, except that such
termination shall not limit any liability for a breach or violation of this
Agreement prior to the time of such termination; provided, however, that the
provisions of this Section 7.2, Article I (to the extent that any terms defined
in Article I are used in the provisions hereof that shall survive the
termination of this Agreement, as specifically set forth in this Section 7.2)
and Article VIII hereof shall remain in full force and effect and survive any
termination of this Agreement. EXCEPT AS OTHERWISE PROVIDED IN SECTION 8.14, IN
NO EVENT WILL ANY PARTY (A) BE LIABLE FOR ANY PUNITIVE, CONSEQUENTIAL, SPECIAL
OR OTHER DAMAGES OTHER THAN ACTUAL DAMAGES SUBJECT TO THE LIMITATIONS BELOW OR
(B) SUBJECT TO ANY EQUITABLE REMEDY OR RELIEF, INCLUDING, WITHOUT LIMITATION,
SPECIFIC PERFORMANCE, ARISING FROM OR RELATING TO ANY DEFAULT BY SUCH PARTY IN
THE PERFORMANCE OF ANY OF ITS OBLIGATIONS HEREUNDER. THE PARTIES AGREE THAT IN
THE EVENT OF ANY DEFAULT OR DEFAULTS BY ANY OF THE NEW PARTNERS IN THE
PERFORMANCE OF ANY OF THEIR OBLIGATIONS HEREUNDER, THE ACTUAL DAMAGES SUFFERED
BY THE PARTNERSHIP WILL BE DIFFICULT OR IMPOSSIBLE TO DETERMINE AND THAT IN LIEU
OF ANY SUCH ACTUAL DAMAGES, THE PARTNERSHIP SHALL BE ENTITLED TO THE FOLLOWING
PAYMENT FROM THE NEW PARTNERS, WHICH SHALL BE FULL AND COMPLETE LIQUIDATED
DAMAGES AND SHALL CONSTITUTE THE SOLE REMEDY AGAINST THE NEW PARTNERS IN THE
EVENT OF SUCH A DEFAULT OR DEFAULTS: (i) IN THE EVENT SUCH DEFAULT(S) OCCUR(S)
ON OR PRIOR TO THE DATE THAT THE CONFIRMATION ORDER, IN FORM AND SUBSTANCE
ACCEPTABLE TO BNAC, TRUMP AND THE PARTNERSHIP, HAS BECOME A FINAL ORDER, EACH
NEW

 

41

 

--------------------------------------------------------------------------------



PARTNER SHALL PAY TO THE PARTNERSHIP $500,000 (EACH, THE “PRE-CONFIRMATION
LIQUIDATED DAMAGES AMOUNT”); PROVIDED THAT, IF THE PARTNERSHIP IS ENTITLED TO
LIQUIDATED DAMAGES UNDER THE COMMITMENT LETTER DUE TO DEFAULT BY LENDERS UNDER
THE COMMITMENT LETTER DURING SUCH TIME PERIOD, THE PRE-CONFIRMATION LIQUIDATED
DAMAGES AMOUNT PAYABLE BY EACH NEW PARTNER SHALL BE REDUCED TO $250,000; AND
(ii) IN THE EVENT SUCH DEFAULT(S) OCCUR(S) AFTER THE DATE THAT THE CONFIRMATION
ORDER, IN FORM AND SUBSTANCE ACCEPTABLE TO BNAC, TRUMP AND THE PARTNERSHIP, HAS
BECOME A FINAL ORDER, EACH NEW PARTNER SHALL PAY TO THE PARTNERSHIP $5,000,000
(EACH, THE “POST-CONFIRMATION LIQUIDATED DAMAGES AMOUNT”); PROVIDED THAT, IF THE
PARTNERSHIP IS ENTITLED TO LIQUIDATED DAMAGES UNDER THE COMMITMENT LETTER DUE TO
DEFAULT BY LENDERS UNDER THE COMMITMENT LETTER DURING SUCH TIME PERIOD, THE
POST-CONFIRMATION LIQUIDATED DAMAGES AMOUNT PAYABLE BY EACH NEW PARTNER SHALL BE
REDUCED TO $2,500,000. THE OBLIGATION OF A NEW PARTNER TO PAY LIQUIDATED DAMAGES
IN THE IMMEDIATELY PRECEDING SENTENCE SHALL BE SEVERAL AND NOT JOINT WITH THE
OTHER NEW PARTNER.

ARTICLE VIII.

 

MISCELLANEOUS

Section 8.1      Non-Survival. The representations and warranties made by the
parties hereto contained herein or in any instrument delivered pursuant hereto
shall terminate upon the consummation of the First Closing.

Section 8.2      Notices. All demands, notices, requests, consents and
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally or by courier service, messenger, facsimile,
telecopy, or if duly deposited in the mails, by

certified or registered mail, postage prepaid-return receipt requested, and
shall be deemed to have been duly given or made (i) upon delivery, if delivered
personally or by courier service or messenger, in each case with record of
receipt, (ii) upon transmission with confirmed delivery, if sent by facsimile or
telecopy, or (iii) four (4) Business Days after being sent by certified or
registered mail, postage pre-paid, return receipt requested, to the following
addresses, or such other addresses as may be furnished hereafter by notice in
writing, to the following parties:

 

(a)

If to the Partnership, to:

c/o Trump Entertainment Resorts, Inc.

15 South Pennsylvania Avenue

Atlantic City, New Jersey 08401

Facsimile: (609) 449-6705

 

Attn:

Robert M. Pickus, Chief Administrative Officer and

 

General Counsel

with copies to:

 

42

 

--------------------------------------------------------------------------------








Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile: (212) 310-8007

 

Attn:

Ted S. Waksman, Esq.

 

(b)

If to BNAC, to:

BNAC, Inc.

6000 Legacy Drive

Plano, Texas 75024

Facsimile: (469) 467-5012

Attn.: Stephen J. Costas, General Counsel

with a copy to:

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Facsimile: (469) 241-9568

 

Attn.

Lawrence Adams, Esq.

 

(c)

if to Trump, to:

c/o The Trump Organization

725 Fifth Avenue

New York, NY 10022

Facsimile: (212) 688-8135

 

Attn:

Donald J. Trump

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

Facsimile: (212) 728-8111

 

Attn:

Thomas M. Cerabino, Esq.

Section 8.3    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
together be considered one and the same instrument.

Section 8.4    Headings. The headings of the articles, sections and paragraphs
of this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

Section 8.5    Amendment. This Agreement may be amended only by an instrument in
writing duly executed by or on behalf of the Partnership and each New Partner.

 

43

 

--------------------------------------------------------------------------------



Section 8.6    Extension; Waiver. At any time prior to the First Closing or the
Second Closing (as the case may be), any party hereto may, to the extent legally
allowed, (a) extend the time for or waive the performance of any of the
obligations or other acts of the other parties hereto to be performed hereunder
as of the First Closing or Second Closing, (b) waive any inaccuracies in the
representations and warranties of the other parties hereto contained herein or
in any document delivered pursuant hereto and (c) waive compliance with any of
the agreements or conditions for the benefit of such party contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if and as set forth in a written instrument signed on behalf of such
party.

Section 8.7    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect, and such invalid term or provision shall be
deemed deleted herefrom to the minimum extent necessary to cure such violation.

Section 8.8    Entire Agreement; No Third Party Beneficiaries. This Agreement
and all documents and instruments referred to herein (including, without
limitation, the other Transaction Documents) (a) constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
among the parties hereto with respect to the subject matter hereof, and (b) are
not intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder. In the event of any inconsistency between the terms of
this Agreement and the Bankruptcy Plan or any other Transaction Document with
respect to any matter, the terms of this Agreement shall control.

Section 8.9    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the principles of conflicts of law; provided, however, that each of the
provisions of this Agreement is subject to and shall be enforced in compliance
with the Gaming Laws.

Section 8.10 Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of Law or otherwise) without the prior
written consent of the other parties; provided, however, that any New Partner
may assign this Agreement and/or any of its rights, interests or obligations
hereunder to one or more Affiliates of such New Partner or to any other Person
in which such New Partner directly or indirectly owns an equity interest and
that is controlled by such New Partner or the other New Partner, it being
understood that no such assignment shall relieve such New Partner of his or its
obligations hereunder. Any attempted or purported assignment of this Agreement
or of the rights, interests or obligations hereunder of any party hereto other
than in accordance with this Section 8.10 shall be void ab initio. Subject to
the preceding sentence, this Agreement will be binding upon, inure to the
benefit of and be enforceable by the parties and their respective successors and
permitted assigns.

Section 8.11 Election of Remedies. Neither the exercise nor the failure to
exercise a right of set-off or to give notice of a claim under this Agreement
will constitute an election of remedies or limit the parties in any manner in
the enforcement of any other remedies that may be available to any of them,
whether at Law or in equity.

44

 

--------------------------------------------------------------------------------







 

Section 8.12 Submission to Jurisdiction. Each of the parties hereto (a) consents
to commit itself to the personal jurisdiction of the Bankruptcy Court in the
event any dispute arises out of this Agreement or any of the transactions
contemplated by this Agreement, (b) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the Bankruptcy Court.

Section 8.13 Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by applicable Law any right it may have to a trial
by jury with respect to any legal action or proceeding directly or indirectly
arising out of, under or in connection with this Agreement or the transactions
contemplated hereby.

Section 8.14 Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the terms or provisions of this Agreement
to be performed by TER or the Partnership prior to the First Closing shall have
not been performed prior to the First Closing in accordance with their specific
terms or shall have been otherwise breached. It is accordingly agreed that,
without posting a bond or other undertaking, notwithstanding anything to the
contrary contained in this Agreement, at any time prior to the First Closing,
each of the New Partners shall be entitled to injunctive or other equitable
relief against TER and the Partnership to prevent or cure breaches of this
Agreement by TER or the Partnership and to specifically enforce against TER and
the Partnership the terms and provisions hereof in the Bankruptcy Court, such
remedy against TER and the Partnership being in addition to any other remedy
against TER and the Partnership to which any New Partner may be entitled at Law
or in equity. In the event that, pursuant to the immediately preceding sentence,
any action, suit or proceeding is brought by any New Partner in equity to
enforce the provisions of this Agreement against TER and/or the Partnership,
neither TER nor the Partnership shall allege, and each of TER and the
Partnership hereby waives the defense or counterclaim, that there is an adequate
remedy at Law.

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

45

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed thereby as of the date first written above.

PARTNERSHIP:

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

 

By:

Trump Entertainment Resorts, Inc.,

its general partner

 

 

By:

          /s/ Mark Juliano

 

Name:

Mark Juliano  

Title:

CEO

 
 

TRUMP ENTERTAINMENT RESORTS, INC.

 

 

By:

          /s/ Mark Juliano

 

Name:

Mark Juliano  

Title:

CEO

 

 

NEW PARTNERS:

BNAC, INC.

 

By:

          /s/  D. Andrew Beal

 

Name:

 D. Andrew Beal  

Title:

 President

 

 

DONALD J. TRUMP

 

 

/s/ Donald J. Trump

 

Name: Donald J. Trump

 

47

 